Exhibit 10.1
 
STOCK PURCHASE AGREEMENT
by and between
Energy West Incorporated
and
Richard M. Osborne, Trustee
Rebecca Howell
Stephen G. Rigo
Marty Whelan
Thomas J. Smith
Dated as of September 12, 2008
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. DEFINITIONS
    2  
 
       
1.1. Defined Terms
    2  
1.2. Construction of Certain Terms and Phrases
    9  
 
       
2. THE PURCHASE AND SALE OF STOCK
    10  
 
       
2.1. Sale and Transfer
    10  
2.2. Payment of the Purchase Price
    10  
 
       
3. PRE-CLOSING COVENANTS AND UNDERTAKINGS
    11  
 
       
3.1. Satisfaction of Closing Conditions
    11  
3.2. Conduct of the Business of the Companies and Subsidiaries Prior to Closing
    11  
3.3. Consents and Approvals
    13  
3.4. Access, Information and Confidentiality
    14  
3.5. Delivery of Financial Statements and Regulatory Filings
    15  
3.6. Public Announcements
    16  
 
       
4. ADDITIONAL AGREEMENTS
    16  
 
       
4.1. Tax Matters
    16  
4.2. Employee and Benefit Matters
    19  
4.3. Guaranties or Bonds
    20  
4.4. Agreement Not to Solicit Employees
    20  
4.5. Insurance Claims
    20  
 
       
5. REPRESENTATIONS AND WARRANTIES OF RMO REGARDING THE COMPANIES AND
SUBSIDIARIES
    20  
 
       
5.1. Organization and Good Standing of the Companies and Subsidiaries; Foreign
Qualifications
    21  
5.2. Capitalization of the Companies and Subsidiaries
    21  
5.3. Financial Statements; Undisclosed Liabilities
    22  
5.4. Taxes
    22  
5.5. Tangible Personal Property
    23  
5.6. Agreement Related to Other Instruments; Consents
    23  
5.7. Absence of Changes
    23  
5.8. Material Claims
    24  
5.9. Permits; Compliance With Laws
    25  
5.10. Real Property
    25  
5.11. Intellectual Property; Software
    26  
5.12. Material Contracts
    27  
5.13. Labor Matters
    28  
5.14. ERISA and Related Matters
    29  
5.15. Guaranties or Bonds
    29  
5.16. Employees
    29  

i



--------------------------------------------------------------------------------



 



         
5.17. Environmental Matters
    30  
5.18. Insurance Coverage
    31  
5.19. Governmental Filings: No Violations
    31  
5.20. Accounts Receivable
    32  
5.21. Gratuitous Payments
    32  
5.22. Disclosures
    33  
5.23. Litigation
    33  
5.24. Brokers and Finders
    33  
5.25. Regulatory Proceedings
    33  
 
       
6. REPRESENTATIONS AND WARRANTIES OF RMO REGARDING SELLER, THE COMPANIES, AND
SUBSIDIARIES AND THE PURCHASED SHARES
    34  
 
       
6.1. Power and Authority; Enforceability
    34  
6.2. No Violation or Conflict by Seller
    34  
6.3. Seller Governmental Approvals
    34  
6.4. Title to the Purchased Shares
    35  
6.5. Litigation Against Seller
    35  
 
       
7. REPRESENTATIONS AND WARRANTIES OF PURCHASER
    35  
 
       
7.1. Organization and Standing
    35  
7.2. Corporate Power and Authority; Enforceability
    35  
7.3. No Violation or Conflict by Purchaser
    36  
7.4. Purchaser Governmental Approvals
    36  
7.5. Litigation Against Purchaser
    36  
7.6. Purchase for Investment
    36  
7.7. Knowledge of Inaccuracies
    37  
7.8. Investigations
    37  
7.9. “As Is” Sale
    37  
 
       
8. CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER
    38  
 
       
8.1. Representations True at the Closing
    38  
8.2. Covenants of Seller
    38  
8.3. No Injunction, Etc.
    38  
8.4. Consents, Approvals and Waivers
    38  
8.5. Absence of Material Adverse Effect
    39  
 
       
9. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER
    39  
 
       
9.1. Representations True at Closing
    39  
9.2. Covenants of Purchaser
    39  
9.3. No Injunction, Etc.
    39  
9.4. Consents, Approvals and Waivers
    40  
 
       
10. CLOSING
    40  
 
       
10.1. Time and Place of Closing
    40  
10.2. Transactions at Closing
    40  

ii



--------------------------------------------------------------------------------



 



         
11. SURVIVAL OF REPRESENTATION AND WARRANTIES; INDEMNIFICATION
    42  
 
       
11.1. Survival of Representations, Warranties and Agreements
    42  
11.2. Agreements to Indemnify Purchaser Indemnitees
    42  
11.3. Agreements to Indemnify the Seller Indemnitees
    43  
11.4. Recoveries
    43  
11.5. Survival
    43  
11.6. Notice and Defense of Actions
    44  
11.7. Exclusive Remedy
    46  
11.8. Treatment
    46  
 
       
12. TERMINATION
    46  
 
       
12.1. Method of Termination
    46  
12.2. Procedure and Effect of Termination
    48  
 
       
13. GENERAL PROVISIONS
    48  
 
       
13.1. Notices
    48  
13.2. Brokers
    50  
13.3. Expenses
    50  
13.4. Further Assurances
    50  
13.5. Attribution of Knowledge
    50  
13.6. Waiver
    51  
13.7. Assignment; Binding Effect; No Third-Party Beneficiaries
    51  
13.8. Headings
    51  
13.9. Entire Agreement
    51  
13.10. Modifications
    51  
13.11. Governing Law
    52  
13.12. Severability
    52  
13.13. Counterparts
    52  
13.14. Exhibits and Schedules Incorporated
    52  
13.15. Joint Preparation
    52  
13.16. Performance by Affiliates
    53  
13.17. Consent to Jurisdiction; Waivers of Trial by Jury
    53  
13.18. Shareholder Obligations
    53  

iii



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

     
Exhibit A
  Form of Seller’s Closing Certificate
 
   
Exhibit B
  Form of Purchaser’s Closing Certificate

iv



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES

     
Schedule 1.1
  Assumed Debt
Schedule 3.2(j)
  Pre-Closing Employee Payment Issues
Schedule 3.2(k)
  Pre-Closing Company and Non-Company Affiliate Agreements
Schedule 4.2.1
  Each Company’s or Subsidiary’s Employees
Schedule 4.2.2
  NEO and Orwell Vacation and Sick Leave Policy
Schedule 5.2.1
  Seller’s Ownership Allocation of Purchased Shares
Schedule 5.3.1
  Financial Statements
Schedule 5.3.2
  Undisclosed Liabilities
Schedule 5.4
  Taxes
Schedule 5.5.1
  Tangible Personal Property
Schedule 5.5.2
  Companies’ Procedure to Collect Accounts Receivable
Schedule 5.7
  Absence of Changes
Schedule 5.8
  Material Claims
Schedule 5.9
  Permits; Compliance with Laws
Schedule 5.10.1
  Owned Real Property
Schedule 5.10.2
  Leased Real Property
Schedule 5.10.3
  Real Property Matters
Schedule 5.11.1
  Intellectual Property
Schedule 5.11.2(a)
  Each Company’s and Subsidiary’s Software
Schedule 5.11.2(b)
  Non-Company Affiliates’ Software
Schedule 5.12
  Material Contracts
Schedule 5.13
  Labor Matters
Schedule 5.14
  ERISA and Related Matters
Schedule 5.15
  Guaranties or Bonds
Schedule 5.16
  Employees
Schedule 5.17
  Environmental Compliance
Schedule 5.18
  Insurance Coverage
Schedule 5.19
  Government Filings
Schedule 5.20
  Accounts Receivable
Schedule 6.2
  No Violation or Conflict by Seller
Schedule 6.4
  Title to the Purchased Shares
Schedule 6.5
  Litigation Against Seller
Schedule 7.3
  No Violation or Conflict by Purchaser
Schedule 7.4
  Purchaser Governmental Approvals
Schedule 13.5(a)
  Attribution of Knowledge for Seller
Schedule 13.5(b)
  Attribution of Knowledge for Purchaser

v



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of this
12th day of September, 2008 (the “Effective Date”), by and among RICHARD M.
OSBORNE, TRUSTEE, an Ohio resident (“RMO”), REBECCA HOWELL (“Howell”), STEPHEN
G. RIGO (“Rigo”), MARTY WHELAN (“Whelan”), and THOMAS J. SMITH (“Smith”) (RMO,
Howell, Rigo, Whelan and Smith are hereinafter collectively referred to as
“Seller”), and ENERGY WEST INCORPORATED, a corporation incorporated under the
laws of the State of Montana, USA (“Purchaser”).
W I T N E S S E T H:
     WHEREAS, Seller collectively own one hundred percent (100%) of the
outstanding shares of common stock of Lightning Pipeline Co., Inc., an Ohio
corporation (“Lightning”), Great Plains Natural Gas Company, an Ohio corporation
(“Great Plains”), and Brainard Gas Corp., an Ohio corporation (“BGC”) and one
hundred percent (100%) of the membership interests in Great Plains Land
Development Co., Ltd., an Ohio limited liability company (“GPL” together with
Lightning, Great Plains, and BGC, to collectively be referred to as the
“Companies” and each to be sometimes referred to as a “Company”);
     WHEREAS, Orwell Natural Gas Company, an Ohio corporation (“ONG”) and
Northeast Ohio Natural Gas Corp., an Ohio corporation (“NEO”) are wholly owned
subsidiaries of Lightning and Great Plains, respectively (collectively the
“Subsidiaries” and each to sometimes be referred to as a Subsidiary);
     WHEREAS, Purchaser is a regulated utility company whose service area
includes Montana, Wyoming, Maine, and North Carolina;
     WHEREAS, ONG, NEO, and BGC are regulated utility companies whose service
areas include portions of Ohio and Pennsylvania;
     WHEREAS, Purchaser desires to increase its service area into Ohio and
Pennsylvania; and
     WHEREAS, Seller desires to sell to Purchaser and Purchaser desires to
purchase, all of the issued and outstanding capital stock of the Lightning,
Great Plains, and BGC, and the all of the issued and outstanding membership
units of GPL, all in accordance with the terms and subject to the conditions set
forth herein.
     NOW, THEREFORE, in consideration of the premises and the mutual promises,
representations, warranties and covenants hereinafter set forth, the parties
hereto agree as follows:

 



--------------------------------------------------------------------------------



 



1. DEFINITIONS
          1.1. Defined Terms.
     As used herein, the following terms shall have the following meanings
unless the context otherwise requires:
     “Accounts Receivable” means any and all accounts receivable of the
Companies and Subsidiaries, as the term “accounts receivable” is understood
under GAAP.
     “Accrued Tax Liability” means the aggregate amount of Income Tax
liabilities (including deferred Taxes) of the Companies, Subsidiaries, and
Affiliates as reflected on the Closing Date balance sheet.
     “Action” has the meaning set forth in Section 11.6.1.
     “Active Customers” means all customers that receive a gas bill for an
active meter from either NEO, BGC or ONG during the ninety (90) days prior to
the Closing Date.
     “Affiliate” means (a) with respect to RMO, the Companies, and each of the
Subsidiaries; and (b) with respect to any other Person, any Person that,
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such first Person. For purposes
of this definition and this Agreement, the Companies and Subsidiaries shall be
deemed to be Affiliates of Seller prior to the Closing and Affiliates of
Purchaser from and after the Closing.
     “Agreement” has the meaning set forth in the Preamble.
     “Assets” means all of the assets, rights, interests, contract rights,
accounts, claims, credits, franchises and properties of the Companies and the
Subsidiaries, whether real, personal, tangible or intangible.
     “Assumed Debt” means all long term debt obligations of the Companies and
Subsidiaries as of the date of Closing, provided, however, that Assumed Debt
shall be limited to long term debt obligations that have been incurred in the
Ordinary Course of Business and, further provided that, Assumed Debt as of
August 15, 2008, was approximately $20,867,865.63, as set forth in Schedule 1.1.
     “Average Closing Price” means the average of the closing prices per share
of the common stock of Purchaser as reported on Nasdaq for the twenty
(20) consecutive trading days ending seven (7) calendar days before the Closing
Date.
     “Benefit Plan” means: (a) each “employee benefit plan,” as such term is
defined in Section 3(3) of ERISA, (b) each plan that would be an “employee
benefit plan”, as such term is defined in Section 3(3) of ERISA, if it was
subject to ERISA, such as foreign plans and plans for directors, (c) each stock
bonus, stock ownership, stock option, stock purchase, stock appreciation rights,
phantom stock, or other stock plan (whether qualified or nonqualified), and
(d) each bonus or incentive compensation plan; provided, however, the term
“Benefit Plan” shall not

2



--------------------------------------------------------------------------------



 



include (i) routine employment policies and procedures or payroll plans
developed and applied in the ordinary course of business and consistent with
past practice, including wage, vacation, holiday, and sick or other leave
policies, (ii) workers’ compensation insurance, and (iii) directors’ and
officers’ liability insurance.
     “Business Day” means any day excluding Saturday, Sunday and any day that is
a legal holiday in the State of Ohio.
     “CERCLA” has the meaning given to it in the definition of “Environmental
Law.”
     “Closing” means the consummation of the transactions contemplated by
Section 10.2.
     “Closing Date” has the meaning set forth in Section 10.1.
     “Companies” has the meaning set forth in the Preamble.
     “Company” has the meaning set forth in the Preamble.
     “Company Insurance Policies” means any
     “Company Plans” means each Benefit Plan (other than the Seller Plans) that
is sponsored or maintained as of the date of this Agreement by any of the
Companies, or the Subsidiaries for the benefit of any of their current or former
directors, members (as the case may be), officers or employees.
     “Confidential Information” means (a) all information concerning a party
hereto and/or its Affiliates furnished to another party hereto or any director,
member, officer, employee, agent, advisor, or other representative (a
“Representative”) of such receiving party or any of its Affiliates in writing,
orally or electronically by such disclosing party or any Representative of such
disclosing party or any of its Affiliates in connection with this Agreement or
the transactions contemplated herein, whether before or after the date hereof,
including, but not limited to, any such information (i) concerning the business,
financial condition, operations, products, services, assets, customers,
forecasts and/or liabilities of such disclosing party and/or its Affiliates,
(ii) which relates to technologies, intellectual property or capital, models,
concepts, or ideas of such disclosing party and/or its Affiliates, (iii) of
third parties that such disclosing party and/or its Affiliates is required under
applicable Law or contracts to keep confidential, or (iv) that has been clearly
identified as confidential; and (b) terms and conditions of this Agreement and
any other agreement entered into pursuant hereto, the fact that the parties
hereto have entered into this Agreement, and that this Agreement exists;
provided, however, the term “Confidential Information” shall not include
information that: (i) is already known or in the possession of such receiving
party at the time of disclosure, as evidenced by such receiving party’s written
documentation, unless received or obtained as confidential information;
(ii) becomes subsequently available to such receiving party on a
non-confidential basis from a source not known or reasonably suspected by such
receiving party to be bound by a confidentiality agreement or secrecy obligation
owed to such disclosing party; (iii) is or becomes generally available to the
public other than as a result of a breach of Section 3.4.2 by such receiving
party or any Representative of such receiving party or any of its Affiliates; or
(iv) is independently developed by such receiving party without use, directly or
indirectly, of

3



--------------------------------------------------------------------------------



 



Confidential Information of such disclosing party, as evidenced by such
receiving party’s written documentation; provided further, however, if only a
portion of the Confidential Information falls under one of the foregoing
exceptions, then only that portion shall not be deemed Confidential Information.
     “Consolidated” means: (i) with respect to the financial statement(s) of the
Companies and the Subsidiaries, the presentation of the results of operations
and the financial position of the Companies and the Subsidiaries essentially as
if the Companies and the Subsidiaries were a single company with one or more
branches or divisions; and (ii) with respect to any financial item(s) of the
Companies and the Subsidiaries, the presentation of such item(s) essentially as
if the Companies and the Subsidiaries were a single company with one or more
branches or divisions, in each case as determined in accordance with GAAP
(whether or not the Companies and the Subsidiaries would in fact be Consolidated
under GAAP).
     “Consolidated Income Tax Returns” means any Income Tax Returns filed for
any consolidated, combined or unitary group of corporations under federal, state
or local laws, the common parent of which is Seller.
     “Contract” means any legally binding obligation or agreement (other than a
Benefit Plan) to which the Companies or any of the Subsidiaries is a party,
whether or not reduced to writing, and specifically including but not limited to
any note, bond, mortgage, lease of real or personal property, license agreement,
construction contract, subcontract, engineering contract, guarantee, suretyship
agreement, pledge agreement, indemnity, joint venture or partnership agreement,
confidentiality agreement, non-competition agreement, insurance contract,
employment agreement or other contract or agreement.
     “Control” means (a) possession, directly or indirectly, of the power to
direct or cause the direction of management and policies of a Person, whether
through the ownership of voting securities, as a trustee or executor, by
contract or credit arrangement or otherwise, or (b) the ownership of more than
fifty percent (50%) of the equity interest in a Person.
     “Deductible” has the meaning set forth in Section 11.5.
     “Default” shall mean (a) a material breach or default, or (b) the
occurrence of an event that with the passage of time or the giving of notice or
both would constitute a material breach or default.
     “DOJ” means the United States Department of Justice.
     “Dollar” or “$” means the lawful currency of the United States.
     “Environmental Law” means any federal, state, provincial or local law,
statute, ordinance, rule, regulation, or order relating to the protection of the
environment, including the Comprehensive Environmental Response, Compensation,
and Liability Act (42 U.S.C. § 9601 et seq.) (“CERCLA”), the Hazardous Material
Transportation Act (49 U.S.C. § 1801 et seq.), the Resource Conservation and
Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control Act
(33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.),

4



--------------------------------------------------------------------------------



 



the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), and the Safe
Drinking Water Act (42 U.S.C. § 300 et seq.), as amended or supplemented, that
is in effect on the Closing Date.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “FERC” means the United States Federal Energy Regulatory Commission.
     “Financial Statements” means the Year-End Financial Statements.
     “FIRPTA Certificate” means a certificate, as described in Treasury
Regulation Section 1.1445-2(b)(2), which is signed under penalties of perjury by
an authorized representative of Seller, and which (i) certifies that the Seller
is not a “foreign person,” as defined in Treasury
Regulation Section 1.1445-2(b)(2), and (ii) provides Seller’s name, identifying
number (as defined in Section 6109 of the Code), and office address.
     “FTC” means the United States Federal Trade Commission.
     “GAAP” means generally accepted accounting principles as recognized by the
American Institute of Certified Public Accountants, as in effect from time to
time.
     “Governmental Authority” means any nation, province, state, county,
municipality and any other political subdivision of any of the foregoing, and
any Person exercising executive, legislative, regulatory or administrative
functions of or pertaining to government, including MPSC, WPSC, PPUC, FERC, FTC,
DOJ, PUCO, SEC and IRS.
     “Guaranty or Bond” means any guaranty, letter of credit, surety bond and
any other similar material agreement or arrangement pursuant to which Seller or
one or more Non-Company Affiliates has obligations with respect to any
obligations of the Companies or the Subsidiaries, and any security or collateral
furnished in connection with any such guaranty, letter of credit, surety bond or
other similar agreement or arrangement.
     “Hazardous Substance” means and includes each substance designated as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law and any petroleum hydrocarbons.
     “Income Tax” means any Taxes imposed on, or measured by, net income.
     “Income Tax Returns” means any Tax Returns relating to Income Taxes.
     “Indemnified Party” means any Person seeking indemnification from another
Person pursuant to Section 11.
     “Indemnifying Party” means any Person against whom a claim for
indemnification is asserted pursuant to Section 11.
     “Index Price” on a given date means the closing value on such date of the
American Gas Stock Index as maintained by the American Gas Association.

5



--------------------------------------------------------------------------------



 



     “Intellectual Property” means the following intellectual property rights,
including both statutory and common law rights, if applicable: (a) copyrights
and registrations for copyrights, (b) trademarks, service marks, trade names,
slogans, domain names, logos, symbols, and trade dress, and registrations and
applications for registrations thereof, and (c) trade secrets and confidential
information, including ideas, designs, concepts, compilations of information,
methods, techniques, procedures, processes and other know-how, whether or not
patentable.
     “IRS” means the United States Internal Revenue Service.
     “Law” means any law, statute, code, ordinance, regulation, order, reporting
or licensing requirement, or rule, including those promulgated, interpreted or
enforced by any Governmental Authorities.
     “Lien” means any mortgage, pledge, lien, security interest, hypothecation,
conditional sale agreement, restriction, option, defect in title, easement,
encumbrance, charge, or other similar title exception; provided, however, that
the term “Lien” shall not include (a) liens for current Taxes not yet due and
payable, including liens for nondelinquent ad valorem taxes and nondelinquent
statutory liens arising other than by reason of any default on the part of any
of the Companies, the Subsidiaries, Seller or any of their Affiliates, (b) liens
in favor of carriers, warehousemen, mechanics, landlords and materialmen imposed
by mandatory provisions of Law and incurred in the Ordinary Course of Business
for sums not yet due and payable, and (c) as to any leased Asset, the rights of
the lessor or landlord with respect to such leased Asset.
     “Losses” has the meaning set forth in Section 11.2.1.
     “Major Customer” shall mean any customer of the Companies or any of the
Subsidiaries from which the Companies or the Subsidiaries recognized in
accordance with GAAP at least Twenty-Five Thousand Dollars ($25,000.00) in
revenue between January 1, 2008, and June 30, 2008.
     “Material Adverse Effect” means any change (or changes taken together) in,
or effect on, the business, financial condition, prospects, or operations of any
of the Companies or Subsidiaries that is (are) materially adverse to the
business, financial condition, prospects, or operations of the Companies or
Subsidiaries, taken as a whole, but excluding any change (or changes taken
together) or effect which is cured (including by the payment of money) before
the earlier of the Closing or the termination of this Agreement under
Section 12.1. Without limiting the foregoing and except for purposes of
Sections 5.7(l) and 8.5, any uninsured loss or damage suffered by the Companies
or Subsidiaries individually of Twenty-Five Thousand Dollars ($25,000) (or in
the aggregate in excess of One Hundred Thousand Dollars ($100,000.00) shall be
deemed to have a Material Adverse Effect.
     “Material Contracts” has the meaning set forth in Section 5.12.1.
     “Mortgage” means any real estate mortgages which secure land and buildings
owned by GPL.
     “MPSC” means the Montana Public Service Commission.

6



--------------------------------------------------------------------------------



 



     “New Guaranty or Bond” has the meaning set forth in Section 4.3.1.
     “Non-Company Affiliate” means any Affiliate controlled by RMO other than
the Companies or the Subsidiaries.
     “Ordinary Course of Business” means, with respect to the Companies and
Subsidiaries, the ordinary course of business which is consistent with past
practices of the Companies and the Subsidiaries.
     “Organizational Documents” means articles of incorporation, articles of
organization, certificate of incorporation, charter, bylaws, code of
regulations, certificate of formation, limited liability company operating
agreement, joint venture agreement or partnership agreement, as applicable.
     “Patent” means (a) any patent granted by the U.S. Patent and Trademark
Office or comparable agency of any other country, as well as any reissued and
reexamined patent and extensions corresponding to such patent, and (b) any
patent application filed with the U.S. Patent and Trademark Office or comparable
agency in any other country, as well as any related continuation or continuation
in part, any divisional application and patent issuing therefrom, and any
respective foreign counterpart patent application or foreign patent issuing
therefrom.
     “Permits” means all licenses and permits issued by any Governmental
Authority.
     “Person” means an individual, partnership, limited partnership, joint
venture, limited liability company or partnership, corporation, bank, trust,
company, business entity, governmental entity or organization, or unincorporated
organization.
     “PPUC” means the Pennsylvania Public Utilities Commission.
     “Pre-Closing Income Tax Returns” has the meaning set forth in
Section 4.1.1.
     “Property and Casualty Claims” has the meaning set forth in Section 4.5.
     “PUCO” means The Public Utilities Commission of Ohio.
     “Purchase Price” has the meaning set forth in Section 2.2.
     “Purchased Shares” has the meaning set forth in Section 2.1.
     “Purchaser” has the meaning set forth in the Preamble.
     “Purchaser Indemnitees” has the meaning set forth in Section 11.2.1.
     “Purchaser’s Plans” has the meaning set forth in Section 4.2.1 [no def/ref
only].
     “Real Property Leases” has the meaning set forth in Section 5.10.2.
     “Regulatory Approval” means the approval by the MPSC, WPSC, PPUC and PUCO
of the transaction contemplated by this Agreement.

7



--------------------------------------------------------------------------------



 



     “Regulatory Filings” has the meaning set forth in Section 3.3.3(a).
     “Representative” has the meaning given to it in the definition of
“Confidential Information.”
     “Restricted Period” means the period commencing on the Closing Date and
expiring on the second anniversary of the Closing Date.
     “Retained Employee Liabilities” has the meaning set forth in Section 4.2.1.
     “Scheduled Claim” means any of the matters set forth in Schedule 5.7.
     “SEC” means the United States Securities and Exchange Commission.
     “Seller” has the meaning set forth in the Preamble.
     “Seller Indemnitees” has the meaning set forth in Section 11.3.
     “Seller Insurance Policies” means policies of insurance with insurance
carriers and contractual arrangements with insurance adjusters maintained by the
Company or Subsidiaries or by any Non-Company Affiliate that covers the Company
or Seller prior to the Closing.
     “Seller Plan” means each Benefit Plan (other than the Company Plans) that
is sponsored, maintained or contributed to as of the Closing Date by the
Companies or Subsidiaries or a Non-Company Affiliate and that covers the current
or former directors, officers or employees of the Companies or Subsidiary.
     “Seller’s Employees” has the meaning set forth in Section 4.2.1.
     “Separate Income Tax Returns” means Income Tax Returns of the Companies,
its Subsidiaries, and any Affiliate, other than Consolidated Income Tax Returns.
     “Share Consideration Value” shall mean a dollar amount equal to the
aggregate number of shares of Purchaser’s common stock being issued to Seller
hereunder multiplied by the Average Closing Price (where such calculation shall
be made to the closest whole dollar).
     “Software” means computer software programs including operating systems,
application programs and software tools.
     “Starting Date” shall mean the last full trading day prior to the
announcement by press release of the transaction contemplated by this Agreement
or, if such announcement occurs after the close of trading on any trading day,
such trading day.
     “Straddle Returns” has the meaning set forth in Section 4.1.2.
     “Subsidiaries” has the meaning set forth in the Preamble.
     “Tangible Personal Property” means all machines, equipment, tools,
computers, terminals, telephones, telephone systems, furniture, automobiles,
fixtures, leasehold

8



--------------------------------------------------------------------------------



 



improvements, parts and other tangible personal property and fixtures owned or
leased by the Companies or the Subsidiaries, including the property listed on
Schedule 5.5.1.
     “Tax” or “Taxes” means all United States, federal, state and local, and all
foreign, income, profits, franchise, gross receipts, payroll, transfer, sales,
employment, use, property, excise, value added, ad valorem, estimated, stamp,
alternative or ad-on minimum, recapture, environmental, withholding and any
other taxes, charges, duties, impositions or assessments, together with all
penalties and additions imposed on or with respect to such amounts, or levied,
assessed or imposed against the Companies or any of the Subsidiaries, including
any liability for taxes of any predecessor entity.
     “Tax Audit” has the meaning set forth in Section 4.1.7(a).
     “Tax Indemnified Person” has the meaning set forth in Section 4.1.7(a).
     “Tax Indemnifying Person” has the meaning set forth in Section 4.1.7(a)
     “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement filed or required to be filed by the Companies,
including any predecessor entities, with any taxing authority in connection with
the determination, assessment, collection or imposition of any Taxes.
     “Third Party” means any Person other than Seller, Purchaser, any
Indemnified Party or any Affiliate of Seller, Purchaser or any Indemnified
Party.
     “Transfer Tax” has the meaning set forth in Section 4.1.6“Transferred
Employee” has the meaning set forth in Section 4.2.1.
     “Walkaway Determination Date” shall mean the date that is seven
(7) calendar days prior to the Closing Date.
     “WPSC” means the Wyoming Public Service Commission.
     “Year-End Financial Statements” means the unaudited, pro forma consolidated
balance sheet of the Companies dated December 31, 2007.
          1.2. Construction of Certain Terms and Phrases
     Unless the context of this Agreement otherwise requires, (a) words of any
gender include the other gender; (b) words using the singular or plural number
also include the plural or singular number, respectively; (c) the terms
“hereof,” “herein,” “hereunder,” “hereby” and derivative or similar words refer
to this entire Agreement; (d) the terms “include,” “includes,” and “including”
shall be deemed to be followed by the words “but not limited to;” (e) the term
“Section” refers to the specified Section of this Agreement; (f) the term
“Schedule” or “Exhibit” refers to a Schedule or Exhibit attached to this
Agreement; (g) references to time are to Cleveland, Ohio time; and (h) the term
“material” and derivative or similar words refer to materiality with respect to
the Companies and the Subsidiaries on an aggregate basis. Whenever this
Agreement refers to a number of days, such number shall refer to calendar days
unless Business Days are specified. Except as otherwise stated herein, all
accounting terms used herein and not expressly defined herein shall have the
meanings given to them under GAAP.

9



--------------------------------------------------------------------------------



 



2. THE PURCHASE AND SALE OF STOCK
          2.1. Sale and Transfer
     Upon the terms and subject to the conditions hereinafter set forth, Seller
shall, at the Closing, sell, assign, transfer, convey and deliver to Purchaser,
and Purchaser shall purchase and acquire from Seller, all of Seller’s right,
title and interest in and to all of the issued and outstanding shares of common
stock of Lightning, Great Plains and BGC, and the issued and outstanding
membership units of GPL (the “Purchased Shares”), in exchange for the Purchase
Price.
          2.2. Payment of the Purchase Price
               2.2.1. Upon the terms and subject to the conditions hereinafter
set forth, the aggregate purchase price to be paid by Purchaser shall be
Thirty-Four Million Three Hundred Four Thousand Dollars ($34,304,000.00) (the
“Preliminary Purchase Price”), subject to adjustment up or down, as the case may
be, by the Adjustment Amount. The Preliminary Purchase Price as adjusted by the
Adjustment Amount shall be referred to in the Agreement as the “Purchase Price”.
Purchaser shall pay the Purchase Price at Closing by assuming the Assumed Debt,
as reflected on the respective balance sheets of the Companies for the month
preceding the Closing Date, and the balance of the Purchase Price shall be paid
by the issuance of a certain number of validly issued, fully paid and
non-assessable shares of Purchaser’s common stock.
     For purposes of this Agreement, the share price utilized for purposes of
the Purchase Price shall be the greater of (i) the average closing price of
Purchaser’s common stock for the ten (10) trading days prior to the execution of
this Agreement or (ii) Ten Dollars ($10.00).
               2.2.2. The parties acknowledge that as of June 12, 2008 the
number of aggregate Active Customers of ONG, BGC, and NEO was 20,900. Within
three (3) business days prior to Closing the parties will determine the actual
aggregate Active Customers of ONG, BGC and NEO. At Closing, the Preliminary
Purchase Price shall be increased or decreased, as the case may be, by the
difference between (i) the actual number of aggregate Active Customers as of the
Closing Date and (ii) 20,900, which difference shall then multiplied by
$1,598.09, the product of which shall be referred to herein as the “Adjustment
Amount”. For example, if the actual number of Active Customers at Closing is
21,000, then the Adjustment Amount shall be $159,809 [21,000 - 20,900 = 100 x
$1,598.09]. If on the other hand the number of Active Customers is 20,800, then
the Adjustment Amount shall be ($159,809) [20,800 - 20,900 = (100) x $1,598.09].
               2.2.3. The Purchase Price shall be allocated as follows: Three
Million One Hundred Thousand Dollars ($3,100,000.00) shall be allocated to the
purchase of the real property owned by GPL and the balance shall be allocated to
the other Assets of the Companies and Subsidiaries. This allocation shall be
binding on the parties, shall be used for all purposes on

10



--------------------------------------------------------------------------------



 



their respective federal, state and local income tax returns, and shall be
supported by them in any audits or other disputes or litigation involving any
such returns.
3. PRE-CLOSING COVENANTS AND UNDERTAKINGS
          3.1. Satisfaction of Closing Conditions
The parties shall use their commercially reasonable efforts to bring about, as
soon as practical after the date hereof, the satisfaction of all the conditions
set forth in Sections 8 and 9.
          3.2. Conduct of the Business of the Companies and Subsidiaries Prior
to Closing
     Except as in the Ordinary Course of Business or with the prior written
consent of Purchaser (which consent shall not be unreasonably withheld, delayed
or denied), or as otherwise provided in Schedule 3.2 or in any other Schedule
attached to this Agreement, and except as may be required to effect the
transactions contemplated by this Agreement, or as is otherwise authorized by
this Agreement, RMO covenants that he shall, and shall cause the Companies and
Subsidiaries to, during the period commencing on the date of this Agreement and
terminating at the Closing:
                    (a) preserve intact the legal existence of the Companies and
Subsidiaries and carry on each Company’s and each Subsidiary’s business in the
Ordinary Course of Business, and use its commercially reasonable efforts to
preserve the goodwill of the Companies and Subsidiaries;
                    (b) maintain the Tangible Personal Property in the Ordinary
Course of Business;
                    (c) keep in force at no less than their present limits all
existing surety bonds and policies of insurance insuring the Assets and each
Company’s and Subsidiary’s business, except to the extent that any such surety
bond or insurance policy is no longer applicable or otherwise required pursuant
to the business of the Companies and Subsidiaries;
                    (d) use commercially reasonable efforts to maintain in full
force and effect all Permits held by the Companies or Subsidiaries, except those
Permits the failure of which to hold, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect;
                    (e) neither enter into, modify, amend or terminate any
Material Contract or Real Property Lease, nor waive, release, compromise or
assign any material rights or claims thereunder, nor suffer, permit or incur any
of the transactions or events described in Section 5.7 to the extent such events
or transactions are within the reasonable control of Seller, the Companies, or
the Subsidiaries;
                    (f) not make any distributions of the Assets to Seller in
the form of return of capital or dividends, except for the transactions
contemplated in Section 4.1;

11



--------------------------------------------------------------------------------



 



                    (g) not make or permit any change in each Company’s or
Subsidiary’s Organizational Documents, or in any Company’s or Subsidiary’s
authorized, issued or outstanding securities, except that Great Plains may
increase the number of its outstanding shares to two million (2,000,000) and
Lightning may increase the number of its outstanding shares to one million
(1,000,000) shares;
                    (h) not issue any additional shares of capital stock,
membership interests or other securities or ownership interests of any Company
or Subsidiary, grant any stock option or right to purchase any security or
ownership interest of any Company or Subsidiary, issue any security or ownership
interest convertible into such securities or ownership interests, purchase,
redeem, retire or otherwise acquire any of such securities or ownership
interests, or declare, set aside or pay any dividend or cash distribution in
respect of the securities or ownership interests of any Company or Subsidiary,
except for the transfer of shares prior to Closing to Howell, Rigo, Whelan, and
Smith in accordance with the ownership allocation set forth in Schedule 5.2.1;
                    (i) not make any changes in the accounting methods or
practices of the Companies or Subsidiaries;
                    (j) not (i) pay, or incur any obligation for any payment of,
any contribution or other amount to, or with respect to, any Company Plan,
(ii) pay any bonus to, make any loan, pay or transfer any Assets to, or grant
any increase in the compensation of, any Company or Subsidiary director,
officer, or employee, (iii) make any increase in the pension, retirement or
other benefits of the directors, officers, or employees, except as set forth in
Schedule 3.2(j), or (iv) hire any additional employees without the prior written
consent of the Purchaser, which consent shall not be unreasonable withheld;
                    (k) not have the Companies or Subsidiaries pay, lend or
advance any amount to or in respect of, or sell, transfer or lease any Assets
to, or enter into any agreement, arrangement or transaction with, Seller or any
Non-Company Affiliate, except for the payments, agreements, arrangements,
leases, transactions and arrangements set forth in Schedule 3.2(k);
                    (l) not permit the Companies or Subsidiaries to (i) incur or
assume any indebtedness for borrowed money or issue any debt securities, or
(ii) assume, guarantee, endorse or otherwise become liable or responsible
(whether directly, contingently or otherwise) for the obligations of any Person;
                    (m) not permit the Companies or Subsidiaries to (i) make any
loans, advances or capital contributions to, or investments in, any Person,
(ii) pledge or otherwise encumber shares of any Company or Subsidiary capital
stock, or (iii) mortgage or pledge any of the Assets, or create or suffer to
exist any Lien thereupon;
                    (n) not permit the Companies or Subsidiaries to acquire,
sell, lease or dispose of any Assets;
                    (o) not permit the Companies or Subsidiaries to (i) acquire
any Person (or division thereof), any equity interest therein or all or
substantially all of the assets thereof whether through a merger, consolidation
or purchase, or (ii) enter into a joint venture, partnership or any other equity
alliance with any Person;

12



--------------------------------------------------------------------------------



 



                    (p) not permit RMO or any Non-Company Affiliate to hire away
any essential employee of the Companies or Subsidiaries without Purchaser’s
prior written consent; and
                    (q) not agree to do anything, or agree to permit the
Companies or Subsidiaries to do anything, that would violate any of the
foregoing affirmative and negative covenants of this Section 3.2.
          3.3. Consents and Approvals
               3.3.1. Subject to the allocation of responsibility set forth in
Section 3.3.2, RMO agrees to, and agrees to cause the Companies or Subsidiaries,
as the case may be, to apply for and use commercially reasonable efforts to
obtain no later than at the Closing (a) the Regulatory Approval, (b) the waiver,
consent and approval of all Persons whose waiver, consent or approval is
required by Law for Seller’s execution and delivery of this Agreement and
Seller’s and each Company’s or Subsidiary’s consummation of the transactions
contemplated herein, and (c) the waiver, consent and approval of all Persons
whose waiver, consent or approval is required by any Material Contract, Real
Property Lease, consent, judgment, decree, order or Permit to which Seller, the
Companies, or Subsidiaries is a party or subject immediately prior to the
Closing, and which would prohibit or require the waiver, consent or approval of
any Person to, such transactions or under which, without such waiver, consent or
approval, such transactions would constitute an occurrence of Default under the
provisions thereof, provided, however, that neither RMO nor the Companies or
Subsidiaries shall make any agreements or understandings adversely affecting the
Assets or the Companies or Subsidiaries, or their business, as a condition to
obtaining any waivers, consents or approvals required by this Section 3.3.1,
except as otherwise provided herein or with the prior written consent of
Purchaser, and further provided that if RMO fails to obtain any consents that
are required under this Section 3.3 prior to Closing (except any required
governmental consents, consents of lenders or consents relating to any of the
pipelines), such failure shall not be deemed a Default under this Agreement
and/or cause this Agreement not to be consummated so long as the failure to
obtain the consent does not have a Material Adverse Effect on the consummation
of this Agreement, the Company, the Subsidiaries, or the Assets.
               3.3.2. Each of the parties hereto (a) will take all commercially
reasonable actions necessary to comply promptly with all Laws that may be
imposed on such party with respect to the transactions contemplated herein
(including requesting all necessary approvals for and executing all necessary
agreements for the novation of any Material Contracts with any Governmental
Authority, requesting all necessary material approvals of subcontractors to such
contracts, providing notices and disclosures as required for foreign Persons,
and furnishing all information required under any Law in connection with
approvals of or filings with any Governmental Authority (including without
limitation MPSC, PUCO, WPSC, FTC, DOJ, SEC, PPUC or IRS)); provided, however,
the foregoing shall not require any of the parties hereto or any of their
Affiliates to sell or otherwise divest of a material portion of their respective
assets or properties or discontinue any of their respective significant
operations; and (b) will promptly cooperate with and furnish information to each
other in connection with any such legal

13



--------------------------------------------------------------------------------



 



requirements imposed upon any of them in connection with the transactions
contemplated herein. Any filings or approvals required to be accomplished by
Seller, the Companies, Subsidiaries or any Non-Company Affiliate in accordance
with this Section 3.3.1 shall be at Seller’s or such Non-Company Affiliate’s
expense.
               3.3.3. MPSC, WPSC, PPUC and PUCO Regulatory Filings.
                    (a) Purchaser and Seller shall have joint responsibility for
the preparation and filing of the regulatory filings to be made to the MPSC,
WPSC, PPUC and PUCO requesting Regulatory Approval ( “Regulatory Filings”). Upon
the request of the other party, RMO and Purchaser shall use commercially
reasonable efforts to cooperate with such other party to prepare and file such
Regulatory Filings [if necessary].
                    (b) Purchaser and RMO shall use commercially reasonable
efforts to file as soon as practicable after the date hereof the Regulatory
Filings, and execute all agreements and documents, in each case, to obtain as
promptly as practicable the Regulatory Approvals. Purchaser and RMO shall act
diligently, and shall coordinate in completing and submitting the Regulatory
Filings. Purchaser and RMO shall each have the right to review and approve
(which such approval shall not be unreasonably withheld, delayed or conditioned)
in advance all of the information relating to the transactions contemplated by
this Agreement which appears in the Regulatory Filings. Purchaser and RMO agree
that all telephonic calls and meetings with the MPSC, WPSC, PPUC or PUCO
relating to the transactions contemplated by this Agreement shall be conducted
by Purchaser and RMO jointly. Each party will bear its own legal costs incurred
in connection with the preparation and filing of the Regulatory Filings.
               3.3.4. Nothing in this Agreement will require Purchaser, Seller,
Company or Subsidiaries to accept any condition to, limitation on or other term
concerning the grant of Regulatory Approval if such condition, limitation or
other term, alone or in the aggregate with such other conditions, limitation or
other terms would (i) require the disposition by Purchaser, Seller, Company or
Subsidiaries of any material asset(s); (ii) have a Material Adverse Effect on
Purchaser, Seller, Company or Subsidiaries in its acquisition, ownership, use,
operation or disposition of any property other than the Assets; or
(iii) materially change or impair the commercial expectation of the Purchaser.
Seller, Company or Subsidiaries with respect to the sale or distribution of gas
by the Companies or the Subsidiaries.
          3.4. Access, Information and Confidentiality
               3.4.1. Prior to the Closing, Seller shall cause the Companies or
Subsidiaries to (a) give Purchaser and its authorized Representatives reasonable
access, during normal business hours and upon reasonable notice, to the books,
records, files, documents and contracts of the Companies and Subsidiaries, and
(b) allow Purchaser (together with its authorized Representatives) to make a
reasonable number of visits to each office, facility and other property owned or
leased by the Companies or Subsidiaries.
               3.4.2. (a) Subject to the first sentence of subsection (b) of
this Section 3.4.2, a party hereto receiving Confidential Information from
another party hereto shall not disclose

14



--------------------------------------------------------------------------------



 



and shall keep strictly confidential all such Confidential Information of such
disclosing party; provided, however, that such receiving party may disclose
Confidential Information of such disclosing party (i) to any Representative of
such receiving party or any of its Affiliates who needs to know such information
for purposes of consummating the transactions contemplated herein; (ii) to any
partner, Affiliate, lender or investor of such receiving party or any of its
Affiliates, or any Representative of such partner, Affiliate, lender or investor
who needs to know such information for purposes of consummating the transactions
contemplated herein; and (iii) to the extent that such receiving party or
Representative is required to disclose such information in order to avoid
committing a violation of any applicable law, rule or regulation, including any
rules or regulations of any securities association, stock exchange or national
securities quotation system.
                    (b) In the event that a receiving party or any
Representative of such receiving party or any of its Affiliates is requested or
required, pursuant to any applicable court order, administrative order, statute,
regulation or other official order by any Governmental Authority, to disclose
any Confidential Information of a disclosing party, such receiving party shall
(i) provide such disclosing party with prompt written notice of any such request
or requirement so that such disclosing party may seek a protective order or
other appropriate remedy and/or waive compliance with the provisions of this
Section 3.4.2, and (ii) reasonably cooperate with such disclosing party to
obtain such protective order or other remedy. In the event such protective order
or other remedy is not obtained and a disclosing party fails to waive compliance
with the relevant provisions of this Section 3.4.2, such receiving party agrees
to (A) furnish only that portion of the Confidential Information for which such
receiving party is advised by written opinion of its legal counsel obtained at
the disclosing party’s expense, is legally required to be disclosed, (B) upon
such disclosing party’s request and expense, use its commercially reasonable
efforts to obtain assurances that confidential treatment will be accorded to
such information, and (C) give such disclosing party prior written notice of the
Confidential Information to be disclosed.
                    (c) If this Agreement is terminated prior to the Closing or
at any other time for any reason, upon the written request of a disclosing
party, each receiving party will, and will cause all Representatives of such
receiving party or any of its Affiliates to promptly, (i) deliver to such
disclosing party all original Confidential Information (whether written or
electronic) furnished to such receiving party or any Representative of such
receiving party or any of its Affiliates by or on behalf of such disclosing
party, and (ii) if specifically requested by such disclosing party, destroy
(A) any copies of such Confidential Information (including any extracts
therefrom), and (B) any portion of such Confidential Information that may be
found in reports, analyses, notes, compilations, studies and other documents
prepared by or for such receiving party. From and after the Closing, Purchaser
shall be released from all obligations owed by it to Seller under this
Section 3.4.2 with respect to the Confidential Information owned by the
Companies or Subsidiaries. This Section 3.4.2 shall survive any termination of
this Agreement
          3.5. Delivery of Financial Statements and Regulatory Filings
     During the period commencing on the date of this Agreement and terminating
at the Closing, RMO shall deliver to Purchaser, within thirty (30) days of being
available or filed,

15



--------------------------------------------------------------------------------



 



copies of (a) all regularly prepared unaudited monthly, quarterly and annual
consolidated financial statements of the Companies and Subsidiaries prepared
after the date of this Agreement, and (b) all material filings or submissions by
the Companies or Subsidiaries with any Governmental Authority made after the
date of this Agreement.
          3.6. Public Announcements
     No party hereto or any of its Affiliates shall make any public announcement
of the execution and delivery of this Agreement or the transactions contemplated
by this Agreement without first obtaining the prior written consent of the other
party hereto, such consent not to be unreasonably withheld, delayed or
conditioned; provided, however, that nothing contained in this Section 3.6 shall
prohibit any party hereto or any of its Affiliates from (a) making any
disclosures or having any discussions with the MPSC, WPSC, PPUC or PUCO
regarding this Agreement or the transaction contemplated by this Agreement in
accordance with Section 3.3.2, or (b) making any public announcement in
accordance with any required SEC filing, or (c) having discussions with its
lenders, or (d) making any public announcement if such party or its Affiliate
determines in good faith, on the advice of legal counsel, that such public
disclosure is required by applicable Law or any listing agreement with a
national securities exchange or trading market; provided further, that in such
event, such party or its Affiliate shall consult with the other party hereto
prior to making such disclosure to the extent reasonably practicable.
4. ADDITIONAL AGREEMENTS
          4.1. Tax Matters
               4.1.1. RMO shall (i) cause each Company and Subsidiary to prepare
and file on a timely basis all Tax Returns of the Companies and Subsidiaries for
all Tax periods which end on or prior to the Closing Date, which are filed
before or after the Closing Date; and (ii) pay all Taxes of the Companies and
Subsidiaries with respect to such Tax periods, or, at Purchaser’s option, shall
reimburse Purchaser within fifteen (15) days after payment by Purchaser of such
Taxes. RMO shall cause to be prepared all Income Tax Returns of the Companies
and Subsidiaries due after the Closing Date that relate solely to periods ending
on or before the Closing Date (such Separate Income Tax Returns being referred
to as “Pre-Closing Income Tax Returns”). RMO shall submit to Purchaser any
Pre-Closing Income Tax Returns at least thirty (30) days prior to the due date
of such Tax Return for Purchaser’s review. Purchaser and Seller shall
collectively cause the Companies and Subsidiaries to timely and appropriately
file all Pre-Closing Income Tax Returns submitted by the Seller in accordance
with this Section 4.1.1.
               4.1.2. Purchaser shall cause the Companies and Subsidiaries to
prepare and file on a timely basis all Tax Returns of the Companies and
Subsidiaries (other than Pre-Closing Income Tax Returns) due after the Closing
Date, including all Tax Returns that relate to periods beginning before and
ending after the Closing Date (“Straddle Returns”). All Straddle Returns shall
be prepared on a basis consistent with procedures and practices of the Companies
and Subsidiaries in effect as of the date hereof for filing such Tax Returns.
Purchaser shall submit all Straddle Returns related to Income Taxes to Seller at
least thirty (30) days prior to the due date of such Straddle Return for
Seller’s review and approval (which will not be unreasonably withheld, delayed
or conditioned).

16



--------------------------------------------------------------------------------



 



               4.1.3. Purchaser and RMO shall to the extent permitted under
applicable law (i) elect to have the tax year of the Companies and Subsidiaries
that end on the Closing Date to end on (and include) the Closing Date and
(ii) treat all transactions occurring on the Closing Date but after the Closing
as occurring on the day after the Closing Date. To the extent that the tax year
of the Companies and Subsidiaries does not end on the Closing Date such that the
Tax Return is a Straddle Return, the Income Taxes payable on the Straddle Return
shall be allocated between the portion of the period ending on the Closing Date
and the portion of the period beginning after the Closing Date assuming that the
taxable period for the Straddle Return actually included two separate periods,
one ending on the Closing Date and one beginning on the date after the Closing
Date, provided that all exemptions, allowances, or deductions for the entire
taxable for the Straddle Return which are calculated on an annual basis
(including, but not limited to, depreciation and amortization deductions) shall
be allocated between the two short periods in proportion to the number of days
in each period.
               4.1.4. Access to Information
                    (a) From and after the Effective Date, RMO shall grant to
Purchaser (or its designees) access to the information, books and records
relating to the Companies and Subsidiaries (including without limitation work
papers and correspondence with taxing authorities, and shall afford Purchaser
(or its designees) the right to take extracts therefrom and to make copies
thereof for purposes of preparing Tax Returns, to conduct negotiations with
taxing authorities, and to implement the provisions of, or to investigate or
defend any claims between the parties arising under, this Section 4.1.
                    (b) From and after the Effective Date, Purchaser shall grant
to RMO (or its designees) access to all of the information, books and records
relating to the Companies and Subsidiaries within the possession of Purchaser or
the Companies and Subsidiaries (including without limitation work papers and
correspondence with taxing authorities), and shall afford RMO (or his designees)
the right (at RMO’s expense) to take extracts therefrom and to make copies
thereof, to the extent reasonably necessary to permit RMO (or his designees) to
prepare Tax Returns, to conduct negotiations with taxing authorities, and to
implement the provisions of, or to investigate or defend any claims between the
parties arising under, this Agreement.
                    (c) Each of the parties hereto will preserve and retain all
schedules, work papers and other documents relating to any Tax Returns of or
with respect to the Companies or Subsidiaries or to any claims, audits or other
proceedings affecting the Companies or Subsidiaries until the expiration of the
statute of limitations (including extensions) applicable to the taxable period
to which such documents relate or until the final determination of any
controversy with respect to such taxable period, and until the final
determination of any payments that may be required with respect to such taxable
period under this Agreement.
               4.1.5. Purchaser and RMO shall provide (and cause the Companies
and Subsidiaries to provide) each other with such assistance as may reasonably
be requested by the other in connection with the preparation of any Tax Return,
any audit or other examination by any taxing authority, or any judicial or
administrative proceedings relating to liabilities for Taxes. Such assistance
shall include making employees available on a mutually convenient basis to
provide additional information or explanation of material provided hereunder and
shall include

17



--------------------------------------------------------------------------------



 



providing copies of relevant tax returns and supporting material. Purchaser and
RMO will retain (and shall cause the Companies and Subsidiaries to retain) for
the full period of any statute of limitations any documents which may be
relevant to such preparation, audit, examination, proceeding or determination.
               4.1.6. Purchaser shall pay all federal, state, local, foreign and
other transfers, sales, use or similar Tax (a “Transfer Tax”) applicable to,
imposed upon or arising out of the transfer of the Purchased Shares or any other
transaction contemplated by this Agreement.
               4.1.7. Contest Provisions.
                    (a) Each of Purchaser, on the one hand, and Seller, on the
other hand (the “Tax Indemnified Person”), shall promptly notify the chief tax
officer (or other appropriate person) of Seller or Purchaser, as the case may be
(the “Tax Indemnifying Person”), in writing upon receipt by the Tax Indemnified
Person of written notice of any pending or threatened audits, adjustments,
claims, examinations, assessments or other proceedings (a “Tax Audit”) which are
likely to affect the liability for Taxes of such other party, provided, however,
that failure to file timely written notice to the other party shall not affect
the other party’s indemnification obligations hereunder unless such failure
materially adversely affects the other party’s rights to participate in the Tax
Audit.
                    (b) If such Tax Audit relates to any taxable period, or
portion thereof, ending on or before the Closing Date or for any Taxes for which
RMO is liable in full under this Agreement, RMO shall, at his expense, control
the defense and settlement of such Tax Audit. If such Tax Audit relates to any
taxable period, or portion thereof, beginning on or after the Closing Date or
for any Taxes for which Purchaser is liable in full under this Agreement,
Purchaser shall, at its expense, control the defense and settlement of such Tax
Audit.
                    (c) If such Tax Audit relates to Taxes for which both RMO
and Purchaser are liable under this Agreement, to the extent practicable, such
Tax items will be distinguished and each party will control the defense and
settlement of Taxes for which it is so liable. If such Tax Audit relates to a
taxable period, or portion thereof, beginning before and ending after the
Closing Date and any Tax item cannot be identified as being a liability of only
one party or cannot be separated from a Tax item for which the other party is
liable, Purchaser may either elect, at its expense, to control the defense and
settlement of the Tax Audit or require RMO, at his expense, to control the
defense and settlement of the Tax Audit, provided that such party defends the
items as reported on the relevant Tax Return and provided further that no such
matter shall be settled without the written consent of both parties, not to be
unreasonably withheld.
                    (d) Any party whose liability for Taxes may be affected by a
Tax Audit shall be entitled to participate at its expense in such defense and to
employ counsel of its choice at its expense and shall have the right to consent
to any settlement of such Tax Audit (not to be unreasonably withheld) to the
extent such settlement would have an adverse effect for a period for which that
party is not liable for Taxes, under this Agreement or otherwise.

18



--------------------------------------------------------------------------------



 



               4.1.8. All Tax sharing or similar agreements that include RMO and
the Companies or Subsidiaries shall be cancelled prior to the Closing Date such
that the Companies or Subsidiaries, as the case may be, shall have no further
rights or obligations under such agreements.
               4.1.9. FIRPTA Certificate. Prior to Closing, Seller shall deliver
a FIRPTA Certificate to Purchaser.
          4.2. Employee and Benefit Matters
               4.2.1. Schedule 4.2.1 contains a list of employees who are
actively employed by the Companies or Subsidiaries (including individuals on
vacation, short-term disability or similar leave but excluding those persons on
long-term disability leave) on the date hereof who the parties agree and
acknowledge will be treated as employees of the Companies and Subsidiaries for
purposes of this Agreement, which such Schedule 4.2.1 shall be amended as of the
Closing Date to include such employees employed in positions at the Companies
and Subsidiaries as of the Closing Date (“Seller’s Employees”). Section 4.2.1
shall also include the amount of accrued sick leave, flex time and vacation time
for each of Seller’s Employees. From and after the Closing Date, Purchaser shall
have the right to terminate any or all of Seller’s Employees at will or to
continue the employment of any or all of Seller’s Employees with the Companies
and Subsidiaries upon terms and conditions acceptable to Purchaser in
Purchaser’s sole and absolute discretion. Purchaser shall provide Seller with
written notification at least three (3) days prior to the Closing Date of any
employee who will be terminated as of the Closing Date. Each of Seller’s
Employees who continues employment with the Companies or Subsidiaries as of the
Closing Date shall hereinafter be referred to as a “Transferred Employee.”
Seller shall retain and satisfy any and all responsibility, and Purchaser shall
have no liability or responsibility whatsoever, for any and all claims,
liabilities and obligations, whether contingent or otherwise, relating to
(i) any current, former or retired employee of the Companies or Subsidiaries who
is not a Transferred Employee, including, without limitation, any unpaid salary,
wages, bonuses or other compensation or severance pay or benefits, (ii) any
Transferred Employee arising out of or relating to any period, or otherwise
incurred, prior to the Closing Date, including, without limitation, any unpaid
salary, wages, bonuses or other compensation or severance pay, benefits or group
health care coverage required by Section 4980B of the Code or Section 601 of
ERISA, and (iii) the Seller’s Benefit Plans (such claims, liabilities and
obligations, collectively the “Retained Employee Liabilities”). Purchaser shall
have no obligation to continue the employment of any Transferred Employee for
any period following the Closing Date, and may terminate the employment of any
Transferred Employee at will. Purchaser shall not receive assets from, nor be
required to assume any of the liabilities of, the Seller Plans.
               4.2.2. On the Closing Date, Purchaser shall assume all
liabilities relating to each Transferred Employee’s unused flexible holiday,
vacation and sick time, if any. Schedule 4.2.2 provides the vacation and sick
leave policies of NEO and Orwell together with accrued vacation and sick leave
as of the date hereof, and Schedule 4.2.2 shall be updated within three
(3) business days of Closing.

19



--------------------------------------------------------------------------------



 



          4.3. Guaranties or Bonds
               4.3.1. After the date hereof and prior to the Closing, RMO shall
not, and shall cause the Company or Subsidiaries not to, without the prior
written consent of Purchaser, (a) enter into, issue or obtain any Guaranty or
Bond (each individually, a “New Guaranty or Bond”), or (b) amend or otherwise
modify any Guaranty or Bond; provided, however, that Purchaser shall not
unreasonably withhold, delay or condition its consent to any New Guaranty or
Bond which is entered into in the Ordinary Course of Business, and Purchaser
shall not unreasonably withhold, delay or condition its consent to any amendment
or other modification of any Guaranty or Bond in the Ordinary Course of Business
if such amendment or other modification would not result in a breach of any
provision of this Agreement; and
               4.3.2. RMO shall promptly provide Purchaser with a true and
correct copy of any New Guaranty or Bond or amendment or other modification to a
Guaranty or Bond.
          4.4. Agreement Not to Solicit Employees
     Unless otherwise consented to in writing by Purchaser, Seller agrees that
during the Restricted Period, neither RMO nor any Non-Company Affiliate will
solicit or hire away any Transferred Employee.
          4.5. Insurance Claims
     RMO shall be solely responsible for the administration and, to the extent
applicable, payment of any Property and Casualty Claims with a date of
occurrence prior to the Closing, and hereby releases Purchaser, the Companies,
Subsidiaries, and their Affiliates of any responsibility or liability therefor.
Purchaser shall be solely responsible for the administration and, to the extent
applicable, payment of any Property and Casualty Claims with a date of
occurrence on or after the Closing, and hereby releases Seller of any
responsibility or liabilities therefor. For purposes hereof, “Property and
Casualty Claims” shall mean workers’ compensation, auto liability, general
liability, products liability, professional liability, fiduciary liability,
pollution liability and director and officer liability claims relating to the
business of the Companies and Subsidiaries and claims for damages caused to
facilities of the Companies or Subsidiaries generally insured under
causes-of-loss — special form property and boiler and machinery insurance
coverage, in each case including reported claims and incurred but not reported
claims. RMO shall be solely responsible for the administration and payment of
all costs associated with claims for workers’ compensation and other
occupational health or injury claims of employees the Companies and Subsidiaries
prior to the Closing Date and for any claim filed subsequent to the Closing Date
made in connection with any injury, event or occurrence taking place prior to
the Closing Date.
5. REPRESENTATIONS AND WARRANTIES OF RMO REGARDING THE COMPANIES AND
SUBSIDIARIES
     RMO represents and warrants to Purchaser that:

20



--------------------------------------------------------------------------------



 



     5.1. Organization and Good Standing of the Companies and Subsidiaries;
Foreign Qualifications
               5.1.1. Lightning, Great Plains, BGC and the Subsidiaries are
corporations duly incorporated, validly existing and in good standing under the
laws of the State of Ohio, USA, and each has all requisite corporate power and
authority to carry on its business as such business is currently conducted.
               5.1.2. GPL is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Ohio, USA, and has
all requisite limited liability company power and authority to carry on its
business as such business is currently conducted.
               5.1.3. The Companies and Subsidiaries are duly licensed,
registered and qualified to do business as a foreign corporation or limited
liability company, as the case may be, and are in good standing in all
jurisdictions in which the ownership, leasing or operation of their assets or
the conduct of their business as currently conducted requires such qualification
under applicable Law.
               5.1.4. Seller has heretofore made available to Purchaser true,
correct and complete copies of the Organizational Documents, each as amended to
the date hereof, of the Companies and Subsidiaries.
          5.2. Capitalization of the Companies and Subsidiaries
               5.2.1. As of the date of this Agreement, the authorized capital
stock of Lightning consists of 750 shares of common stock, $0 par value per
share, of which 750 shares are issued and outstanding. The authorized capital
stock of Great Plains consists of 750 shares of common stock, $0 par value per
share, of which 300 shares are issued and outstanding. The authorized capital
stock of BGC consists of 750 shares of common stock, $0 par value per share, of
which 100 shares are issued and outstanding. The authorized capital stock of ONG
consists of 5,000 shares of common stock, $0 par value per share, of which 2,100
shares are issued or outstanding. The authorized capital stock of NEO consists
of 750 shares of common stock, $0 par value per share, of which 300 shares are
issued or outstanding. GPL has 100 membership units issued and outstanding. The
Purchased Shares (a) constitute all of the issued and outstanding shares of
capital stock of the Lightning, Great Plains, BGC, and all of the issued and
outstanding membership units of GPL, (b) are validly authorized and issued,
fully paid, and nonassessable, and (c) will as of Closing be owned beneficially
and of record entirely by Seller as set forth in Schedule 5.2.1. No Purchased
Shares were issued in violation of any preemptive, right of first refusal or
other subscription rights of any shareholder of Lightning, Great Plains, BGC, or
of any member of GPL or any other Person, and all Purchased Shares were offered
and sold in compliance with all applicable federal, state and provincial
securities Laws. There are no outstanding options, warrants, calls, commitments
or plans by the Companies to issue any additional shares of its capital stock,
or to pay any dividends on such shares, or to purchase, redeem or retire any
outstanding shares of their capital stock, or membership units, as the case may
be, nor are there outstanding any securities or obligations which are
convertible into or exchangeable for any shares of capital stock of the
Companies or membership units as the case may be. There are no stock or
membership appreciation rights, as the case may be, phantom

21



--------------------------------------------------------------------------------



 



stock or similar rights in existence with respect to the Companies. No Person
other than Seller owns or otherwise has any rights to any equity securities of
the Companies.
               5.2.2. Lightning owns one hundred percent (100%) of the issued
and outstanding equity interests in ONG and Great Plains owns one hundred
percent (100%) of the outstanding equity interests of NEO. All of such issued
and outstanding equity interests were duly authorized for issuance and were not
issued in violation of any preemptive, first refusal or other subscription
rights, and all equity interests in the Subsidiaries were offered and sold in
compliance with all applicable federal, state and provincial securities Laws.
There are no outstanding options, warrants, calls, commitments or plans by the
Subsidiaries to issue any additional equity interests, or to pay any dividends
on such equity, or to purchase, redeem or retire any outstanding equity
interests, nor are there outstanding any securities or obligations which are
convertible into or exchangeable for any equity interest in the Subsidiaries. No
person other than the Companies own or otherwise has any rights to any equity
interests in the Subsidiaries.
               5.2.3. Neither the Companies nor the Subsidiaries own, directly
or indirectly, any capital stock or other equity interest in any corporation,
partnership, joint venture, limited liability company or partnership,
association or other legal entity.
          5.3. Financial Statements; Undisclosed Liabilities
               5.3.1. Attached hereto as Schedule 5.3.1 are true, correct and
complete copies of the Financial Statements which have been generated in
accordance with the books and records of the Companies and Subsidiaries. Except
as set forth in Schedule 5.3.1, the Financial Statements (a) have been prepared
in material accordance with GAAP, and (b) fairly and accurately present in all
material respects the financial position and the results of operations of the
Companies and the Subsidiaries on a consolidated, pro forma basis as of the
dates and for the periods indicated in accordance with GAAP.
               5.3.2. The Companies nor Subsidiaries do not have any material
liability or obligation that would be required to be disclosed on a balance
sheet prepared in accordance with GAAP, except for the liabilities and
obligations of the Companies and Subsidiaries (a) disclosed or reserved against
in the Financial Statements, (b) set forth in Schedule 5.3.2, or (c) incurred or
accrued in the Ordinary Course of Business since December 31, 2007.
          5.4. Taxes
     Except as provided in Schedule 5.4: (i) the Companies and the Subsidiaries
have timely extended or filed all material Separate Income Tax Returns and other
material Tax Returns known to the Companies or the Subsidiaries to be required
to be filed for the Companies or the Subsidiaries on a separate basis; (ii) the
Companies and the Subsidiaries have paid (or have established adequate reserves
on their books and records amounts for) all material Taxes known to the
Companies or the Subsidiaries to be due and payable in respect of such Tax
Returns except those being contested in good faith; (iii) the Companies and the
Subsidiaries have withheld all amounts known to the Companies or the
Subsidiaries to be required to be withheld from payments to employees and other
third parties and have remitted such amounts to the appropriate

22



--------------------------------------------------------------------------------



 



taxing authority in accordance with applicable laws; (iv) neither the Companies
nor the Subsidiaries have executed or filed with any taxing authority (whether
federal, state, local or foreign) any agreement or other document (other than
normal requests to extend the time for filing a Tax Return) extending or having
the effect of extending the period for assessment of any Tax that is due with
respect to a Separate Income Tax Return or other material Tax Returns that the
Companies or the Subsidiaries are required to file on a separate basis; and
(v) no federal, state, local or foreign Tax audits or other administrative
proceeding, discussions or court proceedings are presently in progress with
regard to any Separate Income Tax Returns or other material Tax Returns that the
Companies or the Subsidiaries are required to file on a separate basis.
          5.5. Tangible Personal Property
               5.5.1. Schedule 5.5.1 sets forth a list of all Tangible Personal
Property with a cost greater than Five Thousand Dollars ($5,000.00) owned by the
Companies or Subsidiaries. Except as set forth in Schedule 5.5.1, the Companies
and Subsidiaries have good and valid title (or, in the case of leased Tangible
Personal Property, a good and valid leasehold interest) to all of the Tangible
Personal Property used in the operation of the business of the Companies and
Subsidiaries as currently conducted, in each case free and clear of any material
lien except Assumed Debt.
               5.5.2. All of the Accounts Receivable shown on the Financial
Statements and the Accounts Receivable constituting a part of the Assets arose
in the Ordinary Course of Business in connection with bona fide transactions.
Schedule 5.5.2 reflects the procedures the Companies use to collect their
Accounts Receivable.
          5.6. Agreement Related to Other Instruments; Consents
     The execution, delivery and performance by Seller of this Agreement and the
other documents, instruments and agreements to be entered into by Seller
pursuant hereto do not and will not, and the consummation of the transactions
contemplated hereby and thereby will not, conflict with or violate any provision
of the Organizational Documents of each Company and Subsidiary.
          5.7. Absence of Changes
     Since December 31, 2007 through the Effective Date, the Companies and
Subsidiaries have not, except as set forth in Schedule 5.7 or in the Ordinary
Course of Business:
                    (a) transferred, assigned or conveyed any material Assets ;
                    (b) suffered any material destruction, damage or loss to any
material Assets (casualty or other), whether or not covered by insurance;
                    (c) except as described in Schedule 5.12 or Schedule 3.2(k),
entered into any Material Contract;

23



--------------------------------------------------------------------------------



 



                    (d) except as described in Schedule 5.12 or Schedule 3.2(k),
terminated or amended or suffered the termination or amendment of, failed to
perform in all material respects its obligations under, or suffered or permitted
any Default to exist under, any Material Contract or Real Property Lease;
                    (e) caused or consented to the imposition of a material Lien
on any Asset except for the Assumed Debt;
                    (f) made any distributions to Seller in the form of the
return of capital, dividends or cash distributions;
                    (g) incurred or assumed any indebtedness for borrowed money
or issued any debt security except as set forth in Schedule 5.12;
                    (h) waived any material right of the Companies or
Subsidiaries or cancelled any debt or claim held by the Companies or
Subsidiaries;
                    (i) made any loan to any officer, director, employee or
shareholder of the Companies or Subsidiaries;
                    (j) increased, directly or indirectly, the compensation paid
or payable to any officer, director, employee or agent of the Companies or
Subsidiaries except in accordance with Section 3.2(j) hereof;
                    (k) hired or fired any employees of the Companies or
Subsidiaries or changed any such employee’s terms or conditions of employment
except in accordance with Section 3.2 hereof;
                    (l) taken or suffered any other act that may reasonably be
expected to cause or result in a Material Adverse Effect;
                    (m) received any adverse ruling or denial of any request by
any Governmental Authority, including but not limited to the MPSC, WPSC, PPUC,
or PUCO; or
                    (n) agreed to do any of the foregoing items of this
Section 5.7.
          5.8. Material Claims
     Except as set forth in Schedule 5.8, there is no litigation, suit, action,
proceeding or claim pending or, to the knowledge of Seller or Seller’s counsel,
any basis therefore or threat thereof against the Companies or Subsidiaries that
would be reasonably expected to result in a Material Adverse Effect on the
Company, Subsidiaries or Assets. Except as set forth in Schedule 5.8, there is
no judgment, decree, injunction, order, determination, award, finding or letter
of deficiency of any Governmental Authority or arbitrator outstanding with
respect to the Agreement or against the Companies or Subsidiaries or any of the
Assets, except for existing tariffs issued by the PUCO.

24



--------------------------------------------------------------------------------



 



          5.9. Permits; Compliance With Laws
     Except as set forth in Schedule 5.9 and for Environmental Matters, which
are addressed exclusively in Section 5.17, to Seller’s knowledge the Companies
or Subsidiaries possess all Permits that are required under applicable Law for
the ownership or operation of the business of the Companies or Subsidiaries as
currently conducted, to Seller’s knowledge all such Permits are in full force
and effect, and to Seller’s knowledge the Companies and Subsidiaries are in
compliance with all of the terms and conditions of such Permits. No proceeding
is pending or, to Seller’s knowledge, threatened seeking the revocation,
cancellation, non-renewal or limitation, in whole or in part, of any such
Permit. Neither the Companies nor the Subsidiaries have received any written
notice from any Governmental Authority alleging violation of any applicable Law.
          5.10. Real Property
               5.10.1. The Companies and Subsidiaries do not own any fee simple
interest in real property other than the real property, buildings and
improvements described in Schedule 5.10.1. The Companies owns good, valid and
marketable fee simple title to such real property, free and clear of any Lien
other than the Mortgage or any other Liens that, individually or in the
aggregate, could not materially adversely affect the function of such property
in connection with its use in the Ordinary Course of Business. Except as set
forth on Schedule 5.10.1 and except for easements, conditions and other
conditions of record, no part of such real property is subject to any
assignment, lease, license, sublease or other agreement granting to any Person
any right to the possession, use, occupancy or enjoyment of such property. All
such real property complies in all material respects with all federal, state,
provincial and local Laws and all applicable private restrictions.
               5.10.2. RMO has heretofore delivered to Purchaser true, correct
and complete copies of all leases (including all amendments thereto) of real
property currently leased by the Companies or Subsidiaries, a list of which is
set forth in Schedule 5.10.2 (collectively, the “Real Property Leases”). Each
Real Property Lease is valid and binding on the Companies or Subsidiaries that
is a party thereto, and on the other parties thereto, and is enforceable against
the Companies and Subsidiaries and the other parties thereto in accordance with
the terms thereof, except as enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, fraudulent transfer, reorganization,
moratorium, applicable equitable principles or other similar Laws from time to
time in effect affecting the enforcement of creditors’ rights generally. Except
as described in Schedule 5.10.2, the Companies and Subsidiaries have performed
all material obligations required to be performed by them to date under all such
Real Property Leases, and neither the Companies, Subsidiaries, nor any other
party thereto is in Default under any of the Real Property Leases. Except as set
forth in Schedule 5.10.2 and to the knowledge of RMO, no part of the property
leased pursuant to a Real Property Lease is subject to any assignment, lease,
license, sublease, or other agreement granting to any Person other than as
specified in such Real Property Lease any right to the possession, use,
occupancy or enjoyment of such leased property.
               5.10.3. The real property listed in Schedules 5.10.1 and 5.10.2
shall collectively be referred to herein as the “Real Property”. The Real
Property includes all of the Real Property used by the Companies and
Subsidiaries in their business operations. To Seller’s knowledge, all
improvements to the Real Property are located within the boundary lines of the

25



--------------------------------------------------------------------------------



 



Real Property, and no structure, fixture, facility or improvement on any parcel
adjacent to the Real Property encroaches onto any portion of the Real Property.
To Seller’s knowledge, the Companies and Subsidiaries have good and valuable
rights of physical and legal ingress and egress to and from the Real Property
from and to the public systems for all usual streets, roads and utility
purposes, and to Seller’s knowledge no condition exists that would reasonably be
expected to result in the termination of such ingress and egress. Except as set
forth in Schedule 5.10.3 to Seller’s knowledge the Real Property and any present
or proposed use of the Real Property comply with all applicable Laws and all
covenants, conditions, restrictions and similar matters affecting or applicable
to the Real Property. To Seller’s knowledge, the Companies or Subsidiaries have
obtained all Permits from Governmental Authorities (including certificates of
use and occupancy, licenses and other Permits), required in connection with the
construction, repair, maintenance, ownership, use and occupation of the Real
Property. To Seller’s knowledge, there are no pending, or threatened
condemnation, fire, health, safety, building or other land use regulatory
proceedings, lawsuits or administration actions related to any portion of the
Real Property and neither the Companies nor the Subsidiaries have received
written notice of any pending or threatened special assessment proceedings
affecting any portion of the Real Property. Except for real property taxes with
respect to the tax period in which the Closing Date occurs, all real property
taxes (and applicable penalties and interest, if any) that are due and payable
with respect to the Real Property have been paid or will be paid at or prior to
the Closing Date. There are no outstanding options, rights of first offer,
rights of refusal or similar contracts or rights to purchase the Real Property
or any portion thereof or interest therein. No work, repairs, installation,
construction or other services have been performed on any of the Real Property
or materials supplied to the Real Property in the four (4) month period prior to
the Closing Date that could give rise to a materialmen’s, mechanic’s, repair
man’s, contractor’s, tax or other similar lien, or if such work, repairs,
installation, construction or other services have been performed on any of the
Real Property or materials supplied to the Real Property, all providers of such
work or materials have been paid in full.
          5.11. Intellectual Property; Software
               5.11.1. Schedule 5.11.1 sets forth a list of all issued Patents
and registered copyrights, trademarks, service marks and trade names owned or
licensed by the Companies and Subsidiaries and currently used in conducting
their respective businesses in the United States or any foreign country, and the
annual licensing fee to be paid by the Companies or Subsidiaries for the use of
such Intellectual Property, if any. The Companies and Subsidiaries own, or have
the license or right to use in the United States and in any foreign country in
which they conduct business, all Intellectual Property currently used and
necessary to conduct the business of the Companies and Subsidiaries as presently
conducted, in each case in the United States and in each foreign country where
the Companies use such Intellectual Property.
               5.11.2. Schedule 5.11.2(a) sets forth a list of all Software
owned or licensed by the Companies and Subsidiaries, and Schedule 5.11.2(b) sets
forth a list of all Software owned or licensed by any Non-Company Affiliate,
which is currently used in conducting any Company or Subsidiary business in the
United States or any foreign country. Schedules 5.11.2(a) and 5.11.2(b) also set
forth the annual licensing fee owed by the Companies or Subsidiaries to utilize
said Software. The Companies and Subsidiaries own, or have the license or right
to use all such

26



--------------------------------------------------------------------------------



 



Software currently used and necessary to conduct the business of the Companies
or Subsidiaries as presently conducted, in each case in the United States and in
each foreign country where the Companies or Subsidiaries use such Software.
               5.11.3. To the knowledge of Seller, (a) no Third Party is
infringing upon, violating or interfering with or otherwise engaging in the
unlawful appropriation of any right, title, interest of or the goodwill
associates with any Intellectual Property which is owned by any Company or
Subsidiary, and (b) within the last three years no Company or Subsidiary nor any
of the Affiliates has brought or threatened a claim against any Third Party
alleging that or otherwise has reason to believe that any Intellectual Property
owned by any Company, Subsidiary or any of the Affiliates is being infringed
upon, violated or interfered with or unlawfully appropriated.
          5.12. Material Contracts
               5.12.1. Schedule 5.12 sets forth a true, correct and complete
list, as of the date hereof, of all material Contracts (other than Real Property
Leases and other than those material Contracts which will be superseded by the
Contracts listed in Schedule 3.2) of the following categories (collectively, the
“Material Contracts”):
                    5.12.1.1. any Contract (including any confidentiality
agreements) between the Companies or Subsidiaries and one or more Major
Customers;
                    5.12.1.2. any Contract that by its terms limits or otherwise
restricts each Company from engaging or competing in any line of business or in
any geographic area;
                    5.12.1.3. any partnership agreement, joint venture agreement
or non-wholly-owned limited liability company operating agreement;
                    5.12.1.4. any Contract evidencing the transportation
agreements between BGC, NEO, and ONG, on one hand, and Cobra Pipeline Company,
Ltd. and Orwell-Trumbull Pipeline Company, LLC, on the other hand;
                    5.12.1.5. any Contracts evidencing the marketing agreements
between BGC, NEO and ONG, on one hand, and ONG Marketing, Inc., John D. Oil and
Gas Marketing Company, LLC and NEO Gas Marketing, LLC, on the other hand.
                    5.12.1.6. any guaranty, surety bond or letter of credit
issued or posted, as applicable, by the Companies or Subsidiaries in which the
Companies or Subsidiaries are the guarantor, indemnitor or reimbursing party, as
applicable;
                    5.12.1.7. any agreement requiring payment to any Person of a
commission or fee other than in the Ordinary Course of Business;
                    5.12.1.8. any distributor, sales representative, independent
contractor or similar agreement;

27



--------------------------------------------------------------------------------



 



                    5.12.1.9. any agreement under which the Companies, the
Subsidiaries or any of their officers or directors are restricted from carrying
on any business, or competing in any line of business, in the State where any
Company or Subsidiary does business;
                    5.12.1.10. any indenture, trust agreement, loan agreement or
note to which a Company or Subsidiary is a party that involves or evidences
outstanding indebtedness, obligation or liabilities for borrowed monies;
                    5.12.1.11. any agreement for the disposition of a material
portion of any Company’s or Subsidiary’s Assets (other than the sale of
inventory in the Ordinary Course of Business);
                    5.12.1.12. any stand-alone indemnification agreement
providing for indemnification obligations on the part of the Companies or
Subsidiaries;
                    5.12.1.13. any agreement for the acquisition of any of the
properties, securities or other ownership interest of the Companies or
Subsidiaries or the grant to any Person of any options, rights of first refusal,
exclusive negotiation or preferential similar rights to purchase any of such
Assets, properties, securities or other ownership interest; and
                    5.12.1.14. any commitment or agreement to enter into or post
any of the foregoing items of this Section 5.12.1.
               5.12.2. For purposes of Section 5.12.1 above, a contract will be
deemed “material” if it obligates the Company or Subsidiaries to a liability in
excess of Ten Thousand Dollars ($10,000.00).
               5.12.3. As of the date of this Agreement, Seller has made
available to Purchaser true, correct and complete copies of all written Material
Contracts. Each Material Contract is in full force and effect, and is valid and
binding on the Companies and Subsidiaries, the other parties thereto, and is
enforceable against the Companies and Subsidiaries and the other parties thereto
in accordance with the terms thereof, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer,
reorganization, moratorium, applicable equitable principles or similar laws from
time to time in effect affecting the enforcement of creditors’ rights generally.
Except as set forth in Schedule 5.12, to Seller’s knowledge the Companies and
Subsidiaries have performed all material obligations required to be performed by
them to date under such Material Contract, and to Seller’s knowledge neither the
Companies, Subsidiaries, nor any other party thereto is in Default under such
Material Contract, nor to Seller’s knowledge does any condition exist that with
notice or lapse of time would constitute a Default thereunder. No surety bond or
letter of credit that constitutes a Material Contract has been called or drawn
upon.
          5.13. Labor Matters
     Except as set forth on Schedule 5.13, within the last three (3) years,
(a) the Companies and Subsidiaries have not been the subject of any union
activity, nor has there been any strike of any kind called against the
Companies, Subsidiaries, nor has there been any lockout or work stoppage
involving the Companies or Subsidiaries, and (b) the Companies and Subsidiaries
have

28



--------------------------------------------------------------------------------



 



not violated any applicable federal, state or provincial Law relating to labor
or labor practices. Except as set forth on Schedule 5.13, neither the Companies
nor the Subsidiaries are a party to any collective bargaining agreement.
          5.14. ERISA and Related Matters
               5.14.1. Schedule 5.14 sets forth a true, correct and complete
list, as of the date hereof, of all Company Plans. Seller has made available to
Purchaser true, correct and complete copies of the most recent summary plan
descriptions, if any, with respect to the Company Plans.
               5.14.2. The Companies and Subsidiaries do not contribute or have
any obligation to contribute, and has not within six (6) years prior to the date
of this Agreement contributed or had an obligation to contribute, to a
multiemployer plan (within the meaning of Section 3(37) of ERISA) or a Benefit
Plan (other than a Seller Plan) subject to Title IV of ERISA, Section 302 of
ERISA or Section 412 of the Code.
               5.14.3. With respect to any “employee benefit plan,” within the
meaning of Section 3(3) of ERISA, that is not a Company Plan, and which is
sponsored, maintained, or contributed to, or has been sponsored, maintained, or
contributed to within six (6) years prior to the date of this Agreement, by the
Companies and Subsidiaries or any corporation, trade, business, or entity under
common control with the Companies and Subsidiaries, within the meaning of
Section 414(b), (c), or (m) of the Code or Section 4001 of ERISA, to Seller’s
knowledge: (a) no withdrawal liability, within the meaning of Section 4201 of
ERISA, has been incurred, which withdrawal liability has not been satisfied,
(b) no liability to the Pension Benefit Guaranty Corporation has been incurred
by any such entity, which liability has not been satisfied, (c) no accumulated
funding deficiency, whether or not waived, within the meaning of Section 302 of
ERISA or Section 412 of the Code has been incurred, and (d) all contributions
(including installments) to such plan required by Section 302 of ERISA and
Section 412 of the Code have been timely made.
               5.14.4. In connection with the consummation of the transactions
contemplated by this Agreement, to Seller’s knowledge no payments of money or
other property, acceleration of benefits, or provision of other rights have been
or will be made hereunder, under any agreement contemplated herein, or under any
Company Plan that would be reasonably likely to be nondeductible under Section
280G of the Code, whether or not some other subsequent action or event would be
required to cause such payment, acceleration, or provision to be triggered.
          5.15. Guaranties or Bonds
     Schedule 5.15 sets forth a true, correct and complete list, as of the date
hereof, of all Guaranties or Bonds.
          5.16. Employees
     Except as set forth on Schedule 5.16, the Companies and Subsidiaries do not
have any written or oral contract with any individual currently engaged, or
previously engaged, in the business of the Companies or Subsidiaries as an
employee, independent contractor or otherwise. Schedule 5.16 sets forth a true,
correct and complete list, as of the date(s) set forth therein, of the

29



--------------------------------------------------------------------------------



 



names, position and initial employment date of all current employees of the
Companies and Subsidiaries. No changes in such base pay for such employees have
been promised or authorized by the Companies or Subsidiaries, except in the
Ordinary Course of Business or except as described in Schedule 5.16. Except as
set forth in Schedule 5.16, there are no loans or other obligations payable or
owing by the Companies or Subsidiaries to any officer, director or employee of
the Companies or Subsidiaries, except salaries, wages, vacation pay, bonuses and
salary advances and reimbursement of expenses incurred and accrued in the
Ordinary Course of Business, nor are any loans or debts payable or owing by any
such individuals to the Companies or Subsidiaries, nor have the Companies nor
the Subsidiaries guaranteed any of such individuals’ respective loans or
material obligations. The Companies and Subsidiaries are not (a) delinquent in
the payment to any of their employees or independent contractors any wages,
salaries, commissions, bonuses or other direct compensation for any services
performed by them or amounts required to be reimbursed to such employees or
consultants or any Taxes or any penalty for failure to comply with any of the
foregoing or (b) liable for any payment to any trust or other fund or to any
Governmental Authority, with respect to unemployment compensation benefits,
social security or other benefits or obligations for employees (other than
routine payments to be made in the Ordinary Course of Business and consistent
with past practices). The Seller is not aware and the Companies and Subsidiaries
have not received notice that any employee or independent contractor of the
Companies or Subsidiaries intends to terminate his or her employment
relationship or engagement with the Companies or Subsidiaries. The Seller is not
aware and the Companies and Subsidiaries have not received notice that any
employee, director or officer of the Companies and Subsidiaries are obligated
under any contract or subject to any judgment, decree or administrative order
that would conflict or interfere with (a) the performance of the Person’s duties
as an employee, director or officer of the Companies or Subsidiaries, or (b) the
business of the Companies or Subsidiaries as conducted or proposed to be
conducted. Between the Effective Date and the Closing Date, no more than twenty
percent (20%) of the total employees engaged by the Companies or Subsidiaries
shall have resigned, been terminated for any reason, or had their working hours
materially reduced except in the Ordinary Course of Business.
          5.17. Environmental Matters
     Except as set forth in Schedule 5.17. to Seller’s knowledge:
               5.17.1. the Companies and Subsidiaries and their respective
operations are in material compliance with all applicable Environmental Laws;
               5.17.2. the Companies and Subsidiaries are not subject to any
pending or threatened claim, action, suit, investigation, inquiry or proceeding
under any Environmental Law and to Seller’s knowledge there is no such action
proposed or threatened;
               5.17.3. all Permits, if any, required to be obtained by the
Companies and Subsidiaries under any Environmental Law in connection with their
respective operations as they are currently being conducted, including those
relating to the management of Hazardous Substances, have been obtained by the
Companies or Subsidiaries, and are in full force and effect on the date hereof;

30



--------------------------------------------------------------------------------



 



               5.17.4. there have been no releases of Hazardous Substances on
any real property owned or leased by the Companies and Subsidiaries in
connection with the operations of the Companies or Subsidiaries that requires
remediation under applicable Environmental Laws;
               5.17.5. no real property formerly owned or leased by each Company
and Subsidiary in connection with the operations of the operations and each
Company and Subsidiary has been contaminated with any Hazardous Substances
during or prior to such period of ownership or operation which could reasonably
be expected to result in liability relating to or requiring any remediation
under the applicable Environmental Laws;
               5.17.6. no Company or Subsidiary is subject to any order, decree,
injunction or other arrangement with any Governmental Authority or any agreement
with any third party pursuant to which any Company or Subsidiary is indemnifying
any third party for liability under any Environmental Laws; and
               5.17.7. Seller and each Company and Subsidiary shall make
available to Purchaser on a confidential basis all environmental site assessment
reports, studies and related documents in the possession of each Company, Seller
or any Non-Company Affiliate and relating to environmental matters in connection
with operation of the Assets.
          5.18. Insurance Coverage
               5.18.1. sets forth a true, correct and complete summary of all
Seller Insurance Policies applicable to the Companies and Subsidiaries and any
surety bonds (if applicable) covering the Companies, Subsidiaries, the Assets,
the business of the Companies and Subsidiaries, and the employees of the
Companies and Subsidiaries, other than any such insurance policies related to
Benefit Plans. There is no claim by the Companies or Subsidiaries pending under
any such policies or bonds as to which coverage has been questioned, denied or
disputed by the underwriters of such policies and bonds. All premiums due and
payable under such policies and bonds have been paid, and the Companies and
Subsidiaries are otherwise in material compliance with the terms and conditions
of all such policies and bonds. To the knowledge of Seller, there is no
threatened termination of such policies and bonds.
          5.19. Governmental Filings: No Violations
               5.19.1. Except as disclosed on the attached Schedule 5.19, to
Seller’s knowledge no notices, reports or other filings are required to be made
by Seller, the Companies or Subsidiaries with, nor are any consents,
registrations, approvals, permits or authorizations required to be obtained by
Seller, the Companies or Subsidiaries from, any Governmental Authority in
connection with the execution and delivery of this Agreement by Seller and the
consummation of the transactions contemplated hereby, except those that the
failure to make or obtain would not have a Material Adverse Effect.
               5.19.2. Subject to the filings, registrations, consents,
approvals, permits, authorizations and/or notices referred to in Schedule 5.19
and/or in Schedule 6.2, Seller’s execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not
constitute or result in (i) a breach or violation of any provisions of the
Organizational Documents of each Company or Subsidiary, (ii) a breach or

31



--------------------------------------------------------------------------------



 



violation of any Law of any Governmental Authority by which each Company is
bound or (iii) a breach or violation of, or a default under, the acceleration of
any obligations under, or the creation of a Lien on the assets of any Company or
Subsidiary (with or without notice, lapse of time or both) pursuant to, any
Contract binding upon any Company or Subsidiary, except, in the case of clauses
(ii) and (iii) above, for any breach, violation, default, acceleration or
creation that would not have a Material Adverse Effect.
     Except as disclosed on the attached Schedule 5.19, neither the Seller nor
the Companies needs to provide any notice to, or obtain any Permits from any
Governmental Authority for the consummation of the transactions contemplated by
this Agreement
          5.20. Accounts Receivable
     Schedule 5.20 sets forth a true and correct list of all Accounts Receivable
of the Companies and Subsidiaries as of the end of the business day on
August 21, 2008. All Accounts Receivable represent valid obligations and to
Seller’s knowledge are not subject to any set offs or counterclaims. All
Accounts Receivable and all Accounts Receivable arising between the Effective
Date and the Closing Date are owned by the Companies and Subsidiaries. Except as
set forth in Schedule 5.20, no Account Receivable has been outstanding for more
than sixty (60) days. To Seller’s knowledge, the Companies and Subsidiaries have
not received written notice from an account debtor stating that any Account
Receivable in an amount in excess of Ten Thousand Dollars ($10,000.00) is
subject to any contest, claim or set off by such account debtor. No discount or
allowance from any Account Receivable has been made or agreed to.
          5.21. Gratuitous Payments
     Neither the Companies, Subsidiaries, nor any of the directors, members,
executives, independent contractors or employees of the Companies or
Subsidiaries, nor any agents acting on behalf of or for the benefit of the
Companies or Subsidiaries, directly or indirectly, has (i) offered or paid any
remuneration, in cash or in kind, to, or made any financial arrangements with,
any past or present customers or third party payors of the Companies,
Subsidiaries, or potential customers of the Companies or Subsidiaries in order
to obtain business from such customers, other than standard pricing or discount
arrangements consistent with proper legal and business practices, (ii) given, or
agreed to give, or is aware that there has been made, or that there is an
agreement to make, any gift or gratuitous payment of any kind, nature or
description (whether in money, property or services) to any customer, third
party payor, supplier, source of financing, landlord, sub-tenant, licensee or
anyone else other than in connection with promotional or entertainment
activities consistent with proper legal and business practices, (iii) made, or
has agreed to make, or is aware that there has been made, or that there is any
agreement to make, any illegal political contribution or gift, or any
contributions, payments or gifts of its funds or property to, or for the private
use of, any governmental official, employee or agent, where either the
contribution, payment or gift or the purpose of such contribution, payment or
gift is illegal under the laws of the United States, or under the laws of any
state thereof or any other jurisdiction (foreign or domestic) under which such
payment or gift was made, (iv) established or maintained any unrecorded fund or
asset for any purpose, or has made any false or artificial entries on any of its
books or records for any reason or (v) made, or has agreed to make, or is aware
that there has been made, or that there is any agreement to make, any payments
to any

32



--------------------------------------------------------------------------------



 



person with the intention or understanding that any part of such payment was to
be used for any purpose other than that described in the documents supporting
the payments. No notice or claim inconsistent with the representations in this
Section 5.21 has been received by the Companies or Subsidiaries.
          5.22. Disclosures
     Neither this Agreement, nor any other agreement entered into pursuant to
the transactions contemplated by this Agreement, nor any schedule, exhibit,
report, document, certificate or instrument prepared by and furnished by the
Seller to Purchaser or its counsel in connection with the transactions
contemplated by this Agreement contains or will contain any untrue statement of
a material fact or omits or will omit to state a material fact necessary in
order to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading except to the extent
that any such statement or omission will not be reasonably likely to have a
material effect on the business, financial condition, prospects, or operation of
the Companies, Subsidiaries or Assets.
          5.23. Litigation
     Except as set forth in Schedule 5.8, there is no action, suit or proceeding
at law or in equity against any Company or Subsidiary pending, or to the
knowledge of Seller, threatened, which (a) relates to or involves uninsured
amounts of more than $5,000, (b) would, if decided adversely to Seller or any
Company or Subsidiary, prohibit the transactions contemplated by this Agreement
or (c) is reasonably likely to have a Material Adverse Effect. No Company or
Subsidiary has been permanently or temporarily enjoined or barred by order,
judgment or decree requiring any Company or Subsidiary to take, or refrain from
taking, action with respect to its business.
          5.24. Brokers and Finders
     No broker or finder has been retained or employed by Seller in connection
with the transactions contemplated in this Agreement. Each Company and
Subsidiary does not have, and will not have, any financial obligation to any
broker or finder.
          5.25. Regulatory Proceedings
     As of the date hereof, neither the Companies nor the Subsidiaries ,
(a) have rates which have been or are being collected subject to refund, pending
final resolution of any proceeding pending before a Governmental Authority or on
appeal to the Courts or (b) are a party to any proceeding before a Governmental
Authority or on appeal from orders of a Governmental Authority which, in each
case, has resulted or would reasonably be expected to result in orders have a
Material Adverse Effect.

33



--------------------------------------------------------------------------------



 



6. REPRESENTATIONS AND WARRANTIES OF RMO REGARDING SELLER, THE COMPANIES, AND
SUBSIDIARIES AND THE PURCHASED SHARES
     RMO represents and warrants to Purchaser that except as otherwise set forth
in this Agreement:
          6.1. Power and Authority; Enforceability
     Seller, the Companies, and the Subsidiaries have all requisite power and
authority to execute and deliver this Agreement and the other documents,
instruments and agreements to be entered into by it pursuant hereto, to perform
its obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby and thereby. This Agreement has been duly and validly
executed and delivered by Seller, and, on the Closing Date, all other agreements
to be entered into by Seller pursuant hereto will have been duly and validly
executed and delivered by Seller. This Agreement is, and each and every
agreement, document and instrument provided for herein to be executed and
delivered and to which Seller, the Companies, and the Subsidiaries are a party
will be, when executed and delivered by the parties thereto, valid and binding
on Seller, the Companies, and the Subsidiaries and enforceable against Seller,
the Companies, and the Subsidiaries in accordance with its respective terms,
except as enforceability may be limited by applicable equitable principles or by
bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer,
reorganization, moratorium or similar Laws from time to time in effect affecting
the enforcement of creditors’ rights generally.
          6.2. No Violation or Conflict by Seller
     Except as set forth in Schedule 6.2, the execution, delivery and
performance by Seller of this Agreement and each and every other agreement,
document and instrument to be entered into by Seller, the Companies, or
Subsidiaries pursuant hereto do not and will not, and the consummation of the
transactions contemplated hereby and thereby will not, constitute an occurrence
of a Default or require the consent or approval of any Person under any
provision of any Material Contract to which Seller, the Companies, or
Subsidiaries are a party or by which they are bound.
          6.3. Seller Governmental Approvals
     Except as set forth in Schedule 5.19, the execution, delivery and
performance by Seller of this Agreement, and the other documents, instruments
and agreements to be entered into by Seller, the Companies, or Subsidiaries
pursuant hereto, do not and will not, and the consummation of the transactions
contemplated hereby and thereby will not (a) violate any consent, judgment,
order or decree or any applicable rule or regulation of any Governmental
Authority to which Seller, the Companies, Subsidiaries or any Non-Company
Affiliate is a party or is subject to, (b) require of Seller, the Companies,
Subsidiaries, or any Non-Company Affiliate a filing or registration with any
Governmental Authority, or (c) require Seller, the Companies, Subsidiaries or
any Non-Company Affiliate to obtain any consent, approval, Permit, certificate
or order of any Governmental Authority under applicable Law or by any applicable
consent, judgment, order or decree or any applicable rule or regulation of any
Governmental Authority.

34



--------------------------------------------------------------------------------



 



          6.4. Title to the Purchased Shares
     As of the Closing Date, Seller will collectively own, beneficially and of
record, all of the Purchased Shares free and clear of any and all Liens except
as set forth on Schedule 6.4. There are no outstanding subscriptions, options,
warrants, rights of first refusal or other agreements or commitments, other than
this Agreement, obligating Seller to transfer, or granting an option or right by
Seller to any Person to purchase or acquire from Seller the Purchased Shares or
any other securities of the Companies or Subsidiaries.
          6.5. Litigation Against Seller
     Except as set forth in Schedule 6.5, to Seller’s knowledge there is no
litigation, suit, action, proceeding, claim or investigation pending or, to the
knowledge of Seller, proposed or threatened against Seller, the Companies, or
Subsidiaries that (a) affects Seller, any Non-Company Affiliate, the Companies,
Subsidiaries, or the Assets, and could, individually or in the aggregate, if
pursued or resulting in a judgment against Seller, reasonably be expected to
materially adversely effect on the ability of Seller to consummate the
transactions described herein, or (b) seeks restraint, prohibition, or other
injunctive relief in connection with this Agreement or the consummation of the
transactions contemplated hereby. There is no judgment, decree, injunction,
order, determination, award, finding or letter of deficiency of any Governmental
Authority or arbitrator outstanding against Seller, the Companies, or
Subsidiaries with respect to this Agreement.
7. REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Purchaser represents and warrants to Seller that:
          7.1. Organization and Standing
     Purchaser is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Montana.
          7.2. Corporate Power and Authority; Enforceability
     Purchaser has all requisite corporate power and authority to execute and
deliver this Agreement and the other documents, instruments and agreements to be
entered into by it pursuant hereto, to perform its obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby and thereby.
The execution, delivery and performance by Purchaser of this Agreement and each
and every other agreement, document and instrument to be executed, delivered and
performed by Purchaser in connection herewith have been duly authorized and
approved by all requisite corporate action on the part of Purchaser. This
Agreement has been duly and validly executed and delivered by Purchaser, and, on
the Closing Date, all other agreements to be entered into by Purchaser pursuant
hereto will have been duly and validly executed and delivered by Purchaser. This
Agreement is, and each and every agreement, document and instrument provided for
herein to be executed and delivered and to which Purchaser is a party will be,
when executed and delivered by the parties thereto, valid and binding on
Purchaser, and enforceable against Purchaser in accordance with their respective
terms, except as enforceability may be limited by applicable equitable
principles or by

35



--------------------------------------------------------------------------------



 



bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer,
reorganization, moratorium or similar Laws from time to time in effect affecting
the enforcement of creditors’ rights generally.
          7.3. No Violation or Conflict by Purchaser
     Except as set forth in Schedule 7.3, the execution, delivery and
performance by Purchaser of this Agreement and each and every other agreement,
document and instrument to be entered into by Purchaser pursuant hereto do not
and will not, and the consummation of the transactions contemplated hereby and
thereby will not, conflict with or violate any provisions of the articles of
incorporation or the bylaws of Purchaser, or constitute an occurrence of Default
or require the consent or approval of any Person under any provision of any
contract or agreement to which Purchaser is a party or by which it is bound.
          7.4. Purchaser Governmental Approvals
     Except as set forth in Schedule 7.4, the execution, delivery and
performance by Purchaser of this Agreement, and the other documents, instruments
and agreements to be entered into by Purchaser pursuant hereto, do not and will
not, and the consummation of the transactions contemplated hereby and thereby
will not (a) violate any consent, judgment, order or decree or any rule or
regulation of any Governmental Authority to which Purchaser or any Affiliate of
Purchaser is a party or is subject to, (b) require of Purchaser or any Affiliate
of Purchaser a filing or registration with any Governmental Authority, or
(c) require Purchaser or any Affiliate of Purchaser to obtain any consent,
approval, Permit, certificate or order of any Governmental Authority under
applicable Law or by any applicable consent, judgment, order or decree or any
applicable rule or regulation of any Governmental Authority.
          7.5. Litigation Against Purchaser
     There is no litigation, suit, action, proceeding, claim or investigation
pending or, to the knowledge of Purchaser, proposed or threatened against
Purchaser that (a) affects Purchaser or any Affiliate of Purchaser and could,
individually or in the aggregate, if pursued or resulting in a judgment against
Purchaser or such Affiliate, reasonably be expected to materially adversely
effect the ability of Purchaser to consummate the transactions described herein,
or (b) seeks restraint, prohibition, or other injunctive relief in connection
with this Agreement or the consummation of the transactions contemplated hereby.
There is no judgment, decree, injunction, order, determination, award, finding
or letter of deficiency of any Governmental Authority or arbitrator outstanding
against Purchaser with respect to this Agreement.
          7.6. Purchase for Investment
     Purchaser is acquiring the Purchased Shares pursuant to the exemption
provided by Section 4(2) of the Securities Act of 1933, as amended, and has
made, independently and without reliance on Seller (except to the extent that
Purchaser has relied upon the representations and warranties of Seller contained
herein), its own analysis of the Purchased Shares, the Companies and
Subsidiaries and the Assets for the purpose of acquiring the Purchased Shares,
and Purchaser has had reasonable and sufficient access to such documents and
other information and materials as it considers appropriate to make its
necessary evaluation. Purchaser is acquiring the

36



--------------------------------------------------------------------------------



 



Purchased Shares solely for its own account for investment and not with a view
to or for the distribution thereof. Purchaser acknowledges that the Purchased
Shares are not registered under the Securities Act of 1933, as amended, and that
none of the Purchased Shares may be transferred or sold except pursuant to the
registration provisions of the Securities Act of 1933, as amended, or pursuant
to an applicable exemption therefrom. Purchaser is able to bear the economic
risk of its investment in the Purchased Shares pursuant to this Agreement, and
has sufficient knowledge and experience in financial and business matters in
that it is capable of evaluating the merits and risks of the acquisition of the
Purchased Shares, and Purchaser is able to financially bear the risk thereof.
          7.7. Knowledge of Inaccuracies
     Purchaser shall promptly notify the Seller if at any time prior to the
Closing Purchaser acquires knowledge of any inaccuracy in any of the
representations made by the Seller in this Agreement, provided, however, that
Purchaser’s failure to inform Seller shall not be considered a breach hereunder.
          7.8. Investigations
     Purchaser acknowledges that it has been furnished with and has an
opportunity to read this Agreement to which it is a party and all materials
relating to the Company, the Subsidiaries and the Assets that have been
requested by Purchaser. Purchaser further acknowledges that it has been given
ample opportunity to ask questions and request information of, and receive
answers from Seller concerning the Company, the Subsidiaries and the Assets,
including but not limited to information relating to the business, finances,
operations and prospects of the Company and the Subsidiaries.
          7.9. “As Is” Sale
     EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF RMO, AND OF RMO ON BEHALF
OF THE COMPANIES, AND SUBSIDIARIES SET FORTH IN THIS AGREEMENT, PURCHASER
UNDERSTANDS AND AGREES THAT THE ASSETS, INCLUDING THE TANGIBLE PERSONAL
PROPERTY, ARE BEING ACQUIRED “AS IS, WHERE IS” ON THE CLOSING DATE, AND IN THEIR
CONDITION ON THE CLOSING DATE “WITH ALL FAULTS,” AND THAT PURCHASER IS RELYING
ON ITS OWN EXAMINATION OF THE ASSETS. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING AND EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF RMO, AND OF RMO
ON BEHALF OF THE COMPANIES, AND SUBSIDIARIES EXPRESSLY SET FORTH IN THIS
AGREEMENT, PURCHASER UNDERSTANDS AND AGREES THAT RMO, THE COMPANIES AND
SUBSIDIARIES EXPRESSLY DISCLAIM ANY REPRESENTATIONS OR WARRANTIES AS TO THE
OPERATION OF THE ASSETS, INCLUDING THE TITLE, CONDITION, VALUE OR QUALITY OF THE
ASSETS OR THE PROSPECTS, LIABILITIES, RISKS AND OTHER INCIDENTS OF THE ASSETS
AND ANY REPRESENTATION OR WARRANTY OF MERCHANTABILITY, USAGE, SUITABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE WITH RESPECT TO THE ASSETS OR ANY PART
THEREOF, OR AS TO THE WORKMANSHIP THEREOF OR THE ABSENCE OF ANY DEFECTS THEREIN,
WHETHER LATENT OR PATENT.

37



--------------------------------------------------------------------------------



 



PURCHASER FURTHER AGREES THAT, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF
RMO, AND OF RMO ON BEHALF OF THE COMPANIES AND SUBSIDIARIES EXPRESSLY SET FORTH
IN THIS AGREEMENT AND THE SCHEDULES AND EXHIBITS ATTACHED HERETO, NO DUE
DILIGENCE MATERIALS OR OTHER INFORMATION OR MATERIALS PROVIDED BY, OR
COMMUNICATION MADE BY, SELLER, THE COMPANIES AND SUBSIDIARIES OR ANY
REPRESENTATIVE OF SELLER WILL CONSTITUTE, CREATE OR OTHERWISE CAUSE TO EXIST ANY
REPRESENTATION OR WARRANTY WHATSOEVER, WHETHER OR NOT EXPRESSLY DISCLAIMED BY
THE FOREGOING.
8. CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER
     The obligations of Purchaser to consummate the transactions contemplated by
this Agreement shall be subject to the satisfaction, on or before the Closing,
of each and every one of the following conditions, all or any of which may be
waived, in whole or in part, by Purchaser for purposes of consummating such
transactions:
          8.1. Representations True at the Closing
     The representations and warranties made by RMO or of RMO on behalf of the
Companies, and Subsidiaries in this Agreement shall be true and correct in all
material respects when made, and immediately prior to the Closing with the same
force and effect as though such representations and warranties had been made as
of such time.
          8.2. Covenants of Seller
     Seller, the Companies, and Subsidiaries shall have duly performed in all
material respects all of the covenants, acts and undertakings to be performed by
them respectively on or prior to the Closing pursuant to the Agreement, and a
duly authorized officer of the Companies and Subsidiaries, and RMO himself shall
have delivered to Purchaser a certificate in the form attached hereto as
Exhibit A dated as of the Closing Date certifying to the fulfillment of this
condition and the condition set forth in Section 8.1.
          8.3. No Injunction, Etc.
     No action, proceeding, investigation, regulation or legislation shall have
been instituted or threatened by any Person other than Purchaser or any
Affiliate of Purchaser before any court or Governmental Authority to enjoin,
restrain, or prohibit the consummation of the transactions contemplated hereby.
          8.4. Consents, Approvals and Waivers
     Seller’s execution and delivery of this Agreement and consummation of the
transactions contemplated hereby shall have been approved by (a) all
Governmental Authorities, including the Regulatory Approval, (b) all of Seller’s
lenders whose approval is required under any applicable loan documents, and
(c) Purchaser’s lenders, LaSalle Bank N.A. and the holders of those current
unsecured bond debt notes due June 29, 2017, but only if such lender approvals
are required under the applicable loan documents, and no such approvals,
independently or in the

38



--------------------------------------------------------------------------------



 



aggregate, shall have resulted in a Material Adverse Effect on the regulatory
treatment of the Companies or Subsidiaries. In addition, this Agreement shall
have been approved by the special committee of the board of directors of
Purchaser, the board of directors of Purchaser (other than Richard M. Osborne in
his individual capacity, and Thomas J. Smith), and Purchaser’s shareholders.
Either (i) Purchaser shall have received a true, correct and complete copy of
each consent, approval, waiver and agreement required to be obtained by Seller
no later than the Closing pursuant to Section 3.3, or (ii) if Seller was unable
to obtain such consent, approval, waiver or agreement after having complied with
its obligations under Section 3.3, Seller shall have obtained for, or provided
Purchaser with, in a form reasonably acceptable to Purchaser, the economic
practical benefit to Purchaser as if such consent, approval, waiver or agreement
had been received.
          8.5. Absence of Material Adverse Effect
     No Material Adverse Effect that is not as of the Effective Date hereof
contained in a schedule shall have occurred between the Effective Date and the
Closing Date.
9. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER
     The obligations of Seller to consummate the transactions contemplated by
this Agreement shall be subject to the satisfaction, on or before the Closing,
of each and every one of the following conditions, all or any of which may be
waived, in whole or in part, by Seller for purposes of consummating such
transactions:
          9.1. Representations True at Closing
     The representations and warranties made by Purchaser in this Agreement
shall be true and correct in all material respects when made, and immediately
prior to the Closing with the same force and effect as though such
representations and warranties had been made on and as of such time.
          9.2. Covenants of Purchaser
     Purchaser shall have duly performed in all material respects all of the
covenants, acts and undertakings to be performed by it on or prior to the
Closing pursuant to the Agreement, and the President of Purchaser shall have
delivered to Seller a certificate in the form attached hereto as Exhibit B dated
as of the Closing Date certifying to the fulfillment of this condition and the
condition set forth in Section 9.1.
          9.3. No Injunction, Etc.
     No action, proceeding, investigation, regulation or legislation shall have
been instituted or threatened by any Person other than Seller, the Companies,
Subsidiaries, or any Non-Company Affiliate before any court or Governmental
Authority to enjoin, restrain or prohibit the consummation of the transactions
contemplated hereby.

39



--------------------------------------------------------------------------------



 



          9.4. Consents, Approvals and Waivers
     Purchaser’s execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby shall have been approved by (a) the
special committee of the board of directors of Purchaser, the board of directors
of Purchaser (other than Richard M. Osborne in his individual capacity, and
Thomas J. Smith), and approval by Purchaser’s shareholders, (b) all Governmental
Authorities whose approvals are required by Law, (c) Purchaser’s lenders,
LaSalle Bank N.A. and the holders of those current unsecured bond debt notes due
June 29, 2017, but only if such lender approvals are required under the
applicable loan documents, and (d) all of Seller’s lenders whose approval is
required under any applicable loan documents. Seller shall have received a true,
correct and complete copy of each consent, approval, waiver and agreement
required to be obtained by Purchaser no later than the Closing pursuant to
Section 3.3. Seller’s execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby shall have been approved by
all Governmental Authorities whose approvals are required by Law, except for any
such approval which could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on the ability of Seller to
consummate the transactions described herein.
10. CLOSING
          10.1. Time and Place of Closing
     Upon the terms and subject to the conditions set forth herein, the Closing
shall take place at the offices of Kohrman, Jackson, & Krantz., P.L.L., 1375 E.
Ninth Street, 20th Floor, Cleveland, Ohio, 44114, commencing at 10:00 a.m., on
the first (1st ) Business Day of the first (1st) full month following the
Business Day on which all of the conditions to the Closing set forth in
Sections 8 and 9 are satisfied or waived, or at such other place, time or date
the parties may agree in writing (the date of the Closing being referenced
herein as the “Closing Date”). In the event the Closing Date has not occurred by
the end of the business day which is twelve (12) months following the effective
date of this Agreement, then unless the Closing has been extended by the mutual
agreement of the parties, this Agreement shall terminate and be of no further
effect except as to any remedy set forth in this Agreement with respect to a
breach hereof which results in a failure to close or as may otherwise be
provided in this Agreement.
          10.2. Transactions at Closing
     At the Closing, each of the following shall occur:
               10.2.1. Seller’s Performance. At the Closing, Seller shall
deliver to Purchaser each of the following:
                    10.2.1.1. all certificates representing the Purchased Shares
or, if applicable, replacement certificates together with lost certificate
affidavits and indemnifications (in form and substance reasonably acceptable to
Purchaser), duly endorsed for transfer or accompanied with executed blank stock
powers (in form and substance reasonably acceptable to Purchaser), together with
a new certificate representing such shares issued in the name of Purchaser;

40



--------------------------------------------------------------------------------



 



                    10.2.1.2. original stock ledgers, articles of incorporation,
certificates of incorporation, charters, certificates of formation, bylaws,
joint venture agreements, partnership agreements, limited liability company
operating agreements, and board of directors’, shareholders’ and members’
minutes of the Companies and Subsidiaries;
                    10.2.1.3. the certificate of Seller as described in
Section 8.4;
                    10.2.1.4. evidence of the consents, approvals, waivers and
agreements described in Section 8.4 in a form reasonably satisfactory to
Purchaser;
                    10.2.1.5. certificates of existence or good standing of the
Companies and Subsidiaries, as of the most recent practicable date, from the
appropriate Governmental Authority of the jurisdiction of their respective
incorporations or formations and the jurisdictions in which each is qualified to
do business;
                    10.2.1.6. resignations, or evidence of termination of his or
her office, by each director, manager, and officer of the Companies and
Subsidiaries, unless otherwise agreed by the parties;
                    10.2.1.7. such other evidence of the performance of all
covenants and satisfaction of all conditions required of Seller by this
Agreement, at or prior to the Closing, as Purchaser may reasonably require;
                    10.2.1.8. all books and records relating to the operation of
the Companies and Subsidiaries, including but not limited to all such electronic
records, files, ledgers and other documentation reasonably required by Purchaser
in connection with the ongoing operation of the Companies and Subsidiaries; and
                    10.2.1.9. such documents necessary to evidence Seller‘s
release from the assumed debt obligations set forth in Section 2.2 including but
not limited to any acknowledgments, consents or any lender’s of such assumed
debt.
     10.2.2. Purchaser’s Performance. At the Closing, Purchaser shall deliver to
Seller each of the following:
                    10.2.2.1. the certificate of the President of Purchaser
described in Section 9.2;
                    10.2.2.2. certificates of existence or good standing of
Purchaser, as of the most recent practicable date, from the appropriate
Governmental Authority of the jurisdiction of its incorporation;
                    10.2.2.3. Secretary or Assistant Secretary certified copies
of resolutions of the board of directors of Purchaser approving the transactions
contemplated by this Agreement;

41



--------------------------------------------------------------------------------



 



                    10.2.2.4. Secretary or Assistant Secretary certificates of
incumbency for the officers of Purchaser who sign on behalf of Purchaser this
Agreement and any other documents, instruments or agreements to be entered into
by Purchaser pursuant hereto;
                    10.2.2.5. such other evidence of the performance of all
covenants and satisfaction of all conditions required of Purchaser by this
Agreement, at or prior to the Closing, as Seller may reasonably require;
                    10.2.2.6. a receipt of Purchaser evidencing Purchaser’s
receipt of the Purchased Shares;
                    10.2.2.7. such documents necessary to evidence Purchaser’s
assumption of Seller’ s debt as provided in Section 2.2; and
                    10.2.2.8 copy of corporate resolutions of the Purchaser
authorizing this transaction.
11. SURVIVAL OF REPRESENTATION AND WARRANTIES; INDEMNIFICATION
          11.1. Survival of Representations, Warranties and Agreements
                    11.1.1. All representations, warranties, covenants,
indemnities and obligations made or undertaken by Seller in this Agreement are
material, have been relied upon by Purchaser and shall survive the Closing
hereunder as set forth in Section 11.5, and shall not merge in the performance
of any obligation by any party hereto.
                    11.1.2. All representations, warranties, covenants,
indemnities and obligations made or undertaken by Purchaser in this Agreement
are material, have been relied upon by Seller and shall survive the Closing
hereunder as set forth in Section 11.5, and shall not merge in the performance
of any obligation by any party hereto.
          11.2. Agreements to Indemnify Purchaser Indemnitees
                    11.2.1. Subject to the other provisions of this Section 11
and subject to Section 5.25, RMO hereby agrees to indemnify and hold harmless
Purchaser, each Affiliate of Purchaser, their respective directors and officers,
and their respective successors and assigns (collectively, “Purchaser
Indemnitees”), from and against any and all liability, obligation, loss, Lien,
damage, injury, cost and expense (including reasonable attorneys’ fees and costs
and expenses related thereto) (collectively, “Losses”) suffered or incurred by
any Purchaser Indemnitee arising from: (a) any material breach of any indemnity,
covenant, representation or warranty of Seller contained in this Agreement,
(b) any misrepresentation in the certificate delivered at the Closing pursuant
to Section 8.2, (c) the Seller Plans, (d) all Income Taxes of the Companies and
Subsidiaries (including Income Taxes of any other Person for which the Companies
or Subsidiaries is liable under Treasury Regulation section 1.1502-6 or similar
provision of foreign, state or local law) for periods (or portions thereof)
ending on or prior to the Closing Date to the extent such Income Taxes exceed
the Accrued Tax Liability; or (e) any Scheduled Claim, which claims the parties
acknowledge and agree that Seller has acknowledged

42



--------------------------------------------------------------------------------



 



its duty to defend in accordance with Section 11.6.2 and, thereby, Seller has a
right to control the defense of in accordance with the provisions of
Section 11.6.2
               11.2.2. For all purposes of this Section 11, after the Closing,
any Loss suffered or incurred by the Companies or Subsidiaries arising from any
breach of any indemnity, covenant, representation or warranty by RMO referenced
in Section 11.2.1 shall be deemed suffered and incurred by Purchaser for
purposes of such Section 11.2.1, and Purchaser shall be entitled to seek
indemnification under such Section 11.2.1 against RMO alone for any such Loss.
          11.3. Agreements to Indemnify the Seller Indemnitees
     Subject to the other provisions of this Section 11, Purchaser hereby agrees
to indemnify and hold harmless Seller, each Non-Company Affiliate, their
respective directors and officers, and their respective successors and assigns
(collectively, the “Seller Indemnitees”), from and against all Losses suffered
or incurred by any Seller Indemnitee arising from: (a) any material breach of
any indemnity, covenant, representation, or warranty of Purchaser contained in
this Agreement, (b) any misrepresentation in the certificate delivered at the
Closing pursuant to Section 9.2, or (c) any Income Taxes incurred as a result of
any transaction engaged in by the Companies, Subsidiaries after the Closing.
          11.4. Recoveries
     The determination of the amount of any Loss for purposes of this Section 11
shall take into account the amount of insurance proceeds payable with respect
thereto pursuant to any Third Party insurance policy, but only to the extent
such amounts are actually paid to the Indemnified Party.
          11.5. Survival
               11.5.1. All claims by a Purchaser Indemnitee for indemnification
pursuant to this Section 11 resulting from breaches of representations or
warranties herein shall be forever barred unless Seller is notified:
                    11.5.1.1. in the case of a claim based upon a breach of
Section 5.4 with respect to any taxable period ending on or prior to the Closing
Date, within the statutory period of limitations (including any extensions
thereof), unless such claim is raised by the taxing authority by way of an
offset against any claim or suit for refund by or on behalf of the Companies or
Subsidiaries, or pursuant to the mitigation provisions contained in the Code or
any applicable statutes, in which case a claim may be made within one (1) year
after such offset or assessment; or
                    11.5.1.2. in all other cases within eighteen (18) months
after the Closing Date; provided that if written notice for a claim of
indemnification has been given by Purchaser pursuant to Section 11.6.1 on or
prior to the last day of the foregoing 18-month period, then the obligation of
Seller to indemnify any Purchaser Indemnitee pursuant to this Section 11 shall
survive with respect to such claim until such claim is finally resolved;
provided, further, however, that claims based upon a breach of Section 5.2.1,
Section 5.2.2, the first three sentences

43



--------------------------------------------------------------------------------



 



of Section 6.1, or Section 6.4 may be brought at any time within the statute of
limitations that applies to such claim or claims.
                    11.5.2. All claims by a Seller Indemnitee for
indemnification pursuant to this Section 11 resulting from breaches of
representations or warranties herein shall be forever barred unless Purchaser is
notified within eighteen (18) months after the Closing Date; provided that if
written notice for a claim of indemnification has been given by Seller on behalf
of any Seller Indemnitee pursuant to Section 11.6.1 on or prior to the last day
of the foregoing twelve (12) month period, then the obligation of Purchaser to
indemnify any Seller Indemnitee pursuant to this Section 11 shall survive with
respect to such claim until such claim is finally resolved; provided, further,
however, that claims based upon a breach of the first three sentences of
Section 7.2 may be brought at any time within the statute of limitations that
applies to such claim or claims.
          11.6. Notice and Defense of Actions
     The obligations and liabilities of each Indemnifying Party hereunder shall
be subject to the following terms and conditions:
                       11.6.1. Notice. Except with respect to any Scheduled
Claim, the Indemnified Party shall give written notice to the Indemnifying
Parties promptly after it becomes aware of any claim, action or proceeding
(each, an “Action”) as to which indemnity may be sought under this Section 11;
provided that in any event, the Indemnified Parties shall give written notice of
an Action within thirty (30) days after being served with the related process or
legal proceeding. Such notice shall state the nature and basis of such claims or
events and the amounts thereof, to the extent known, and shall attach copies of
any complaint, demand or arbitration notice received by the Indemnified Party.
Such notice shall be given in accordance with Section 13.1. The failure of the
Indemnified Party to give notice as provided herein shall relieve the
Indemnifying Party of any obligation under this Section 11 only if and to the
extent that such failure materially prejudices the ability of the Indemnifying
Party to defend such Action, and such failure shall in no event relieve the
Indemnifying Party of any liability that the Indemnifying Party may have to the
Indemnified Party otherwise under this Section 11.
                    11.6.2. Defense of Actions.
                       11.6.2.1. (a) Except with respect to any Scheduled Claim,
in the event that the Indemnifying Parties acknowledge in writing a duty to
defend with respect to such Action, the Indemnifying Parties shall have the
right, at their expense, to control the defense of any such Action. If the
Indemnifying Parties wish to control the defense of such Action, they shall
deliver written notice thereof to the Indemnified Parties within sixty (60) days
after receipt of the notice described in Section 11.6.1. After such notice, the
Indemnifying Parties shall engage independent internal or external legal counsel
(and reasonably acceptable to the Indemnified Parties) to assume the defense of
such Action; provided, however, that the Indemnified Party may also participate
in such defense, at its own expense; and provided, further, that any
Indemnifying Party shall not be entitled to assume the defense or control of any
Action if (i) the Indemnifying Party fails to acknowledge its duty to defend as
set forth in the preceding sentence, (ii) the Indemnified Party agrees, in
writing, to assume the defense of such

44



--------------------------------------------------------------------------------



 



Action and forego any indemnity claimed under this Section 11, (iii) in the
reasonable opinion of legal counsel for the Indemnified Party, such Action
involves the potential imposition of a criminal liability on the Indemnified
Party, its directors, officers, employees or agents, (iv) in the reasonable
opinion of legal counsel for the Indemnified Party, an actual or potential
conflict of interest exists where it is advisable for such Indemnified Party to
be represented by separate legal counsel, or (v) with respect to Purchaser only,
failure to stay the enforcement of such Action will result in the imminent risk
of sale, forfeiture or loss of all or any material portion of the Assets or a
material disruption in the operation of the acquired business. In the
circumstances identified in the foregoing subsections 11.6.2(a)(i) through (v),
the Indemnified Party shall be entitled to control and assume responsibility for
the defense of such Action, at the cost and expense of the Indemnifying Party.
The Indemnifying Party may, in any event, participate in such proceedings at its
own cost and expense.
                         (b) With respect to any Scheduled Claim, Seller shall
have the right and obligation, at its expense, to control the defense of such
Scheduled Claim. Purchaser also may participate in such defense, at its own
expense. Seller shall have the right to select and engage internal or external
legal counsel (which shall be reasonably acceptable to Purchaser if selected and
engaged after the date of this Agreement) to assume the defense of such
Scheduled Claim. From and after the Effective Date, the cost of the defense of
all Scheduled Claims and any claims that arise or are filed between the
Effective Date and the Closing Date shall be borne by the Purchaser provided,
however, the cost of the defense of any claims that arise after the date of this
Agreement, but before the Closing Date, shall be borne by Seller.
                    11.6.2.2. The Indemnifying Party, in the defense of any such
Action, shall have the right in its sole discretion to settle such Action only
if (a) settlement involves only the payment of money and execution of
appropriate releases of the Indemnified Party and its Affiliates, as the case
may be, (b) there is no finding or admission of any violation of Law or
violation of the rights of any Person by the Indemnified Party or its
Affiliates, as the case may be, and (c) the Indemnified Party or its Affiliates,
as the case may be, will have no liability with respect to such compromise or
settlement. Otherwise, no such Action shall be settled or agreed to without the
prior written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, delayed or conditioned). If the Indemnified Party
withholds, delays or conditions its consent in an unreasonable manner, the
Indemnified Party shall not be entitled to indemnification under this Section 11
for any Loss in excess of the amount for which the Action could reasonably have
been compromised but for such withholding, delay or conditioning of consent.
                    11.6.2.3. Except with respect to any Scheduled Claim, in the
event that the Indemnifying Parties shall not agree in writing to assume the
defense of such Action or in the event the Indemnified Party assumes control of
such Action pursuant to Section 11.6.2, the Indemnified Parties may engage
internal or external legal counsel acceptable to them to assume the defense and
may contest, pay, settle or compromise any such Action on such terms and
conditions reasonably acceptable to the Indemnified Parties. If the Indemnifying
Parties are obligated to indemnify the Indemnified Parties in respect to such
Action under this Agreement, the fees and expenses of such counsel retained by
the Indemnified Parties shall constitute litigation expenses subject to
indemnification under this Section 11.

45



--------------------------------------------------------------------------------



 



                    11.6.2.4. In the defense of any Action, regardless of who is
in control, the Indemnified Parties and the Indemnifying Parties shall fully
cooperate in good faith in connection with such defense and shall cause their
legal counsel, accountants and Affiliates to do so, and shall make available to
the other party all relevant books, records, and information (in such Person’s
control) during normal business hours, and shall furnish to each other, at the
Indemnifying Party’s expense, such other assistance as the other party may
reasonably require in connection with such defense.
          11.7. Exclusive Remedy
     Except for remedies that cannot be waived as a matter of law and remedies
available for breaches under Section 13.2, the indemnification obligations under
this Section 11 shall be the sole and exclusive remedies of the parties hereto
with respect to any breach of any representation, warranty, covenant, indemnity,
or agreement under this Agreement or any certificate delivered pursuant hereto
by any party hereto, except that nothing contained herein shall be construed as
limiting or impairing the rights and remedies that the parties hereto may have
at equity for injunctive relief and specific performance, including such
equitable remedies with respect to enforcement of rights and obligations under
Sections 2.1, 2.2, 3.4.2, 4.3, 4.4 and 4.5.
          11.8. Treatment
     All indemnification payments under this Agreement shall be treated as
adjustments to the Purchase Price.
12. TERMINATION
          12.1. Method of Termination
     This Agreement constitutes the binding and irrevocable agreement of the
parties hereto to consummate the transactions contemplated hereby subject to the
terms and conditions contained herein, the consideration for which is the
covenants set forth in Sections 2, 3 and 4, and expenditures and obligations
incurred and to be incurred by Purchaser, on the one hand, and by Seller, the
Companies, and Subsidiaries, on the other hand, in respect of this Agreement,
and this Agreement may be terminated or abandoned only as follows:
               12.1.1. By the unanimous written consent of Seller and Purchaser,
notwithstanding prior approval (if any) by the board of directors of either
Purchaser or Seller;
               12.1.2. If any condition to the Closing under Sections 8 and 9
has not been satisfied (or waived) by 5:00 p.m. on the one (1) year anniversary
of the Effective Date or at such other time and date as may be mutually agreed
upon by the parties in writing, Seller may terminate this Agreement by written
notice given to Purchaser if Seller has neither (a) proximately contributed to
the occurrence of the failure to satisfy the conditions set forth in Sections 8
and 9 by such date, nor (b) failed to use its commercially reasonable efforts to
satisfy the conditions set forth in Sections 8 and 9;

46



--------------------------------------------------------------------------------



 



               12.1.3. If any condition to the Closing under Sections 8 and 9
has not been satisfied (or waived) by 5:00 p.m. on the one (1) year anniversary
of the Effective Date or at such other time and date as may be mutually agreed
upon by the parties in writing, Purchaser may terminate this Agreement by
written notice given to Seller if Purchaser has neither (a) proximately
contributed to the occurrence of the failure to satisfy the conditions set forth
in Sections 8 and 9 by such date, nor (b) failed to use its commercially
reasonable efforts to satisfy the conditions set forth in Sections 8 and 9; or
               12.1.4. By either Seller or Purchaser if (a) there shall be any
Law that makes consummation of the transactions contemplated herein illegal or
otherwise prohibited; or (b) any judgment, injunction, order or decree
permanently enjoining any of the parties hereto from consummating the
transactions contemplated herein is entered and such judgment, injunction, order
or decree shall become final and non-appealable.
               12.1.5. By Seller at any time during the five (5) day period
ending two (2) calendar days before the Closing Date, if:

  (i)   the Average Closing Price is less than $9.49; and     (ii)   (A) the
number obtained by dividing the Average Closing Price by $9.49 shall be less
than (B) the number obtained by dividing the Index Price on the Walkaway
Determination Date by the Index Price on the Starting Date and subtracting 0.20
from such quotient.

     If Seller elects to exercise this termination right, he shall give written
notice to be received by Purchaser no later than one day following the Walkaway
Determination Date; provided that, such notice of termination may be withdrawn
by Seller at any time prior to two calendar days before the Closing Date. For
five days after receipt of such a notice, Purchaser shall have the irrevocable
right to increase the number of shares of Purchaser’s common stock being issued
to Seller hereunder so that the Share Consideration Value is equal to the
Purchase Price less the Assumed Debt. If Purchaser makes this election, it shall
give written notice to Seller of such election and the revised number of
Purchased Shares being issued hereunder. In such event, no termination will
occur pursuant to this Section 12.1.5, and this Agreement shall remain in effect
in accordance with its terms (except that the number of shares of Purchaser’s
common stock being issued to Seller hereunder shall have been so modified), and
any reference in this Agreement to the issuance of shares of Purchaser’s common
stock to Seller shall be deemed to refer to the share issuance after giving
effect to the adjustment made pursuant to this Section.
     If Purchaser declares or affects a stock dividend, reclassification,
recapitalization, split-up, combination or similar transaction between the
Starting Date and the Walkaway Determination Date (or establishes a record date
in respect thereof), the price of Purchaser’s common stock shall be
appropriately adjusted for the purposes of applying this Section.
     Notwithstanding anything in this Section 12.1 to the contrary, no party
hereto that is in breach of a material obligation under this Agreement shall be
entitled to terminate this Agreement except with the prior written consent of
the other party hereto. In the event Seller

47



--------------------------------------------------------------------------------



 



exercises its right to terminate this Agreement pursuant to this Section 12.1.5
then Seller shall pay Purchaser One Hundred Thousand Dollars ($100,000) as
consideration for such termination.
          12.2. Procedure and Effect of Termination
               12.2.1. In the event of a termination by any party pursuant to
and in accordance with Section 12.1, such terminating party shall give prompt
written notice thereof as provided therein to the other party, and the
transactions contemplated hereby shall be abandoned and terminated, without
further action by any of the parties hereto, except as provided in Section
12.2.1.
               12.2.2. In the event of a termination pursuant to Section 12.1:
                    12.2.2.1. All filings, applications and other submissions
relating to the consummation of the transactions contemplated herein shall, to
the extent practicable, be withdrawn from the Governmental Authority or other
Person to which made; and
                    12.2.2.2. No party hereto, or any of its Affiliates, nor any
shareholder, member, partner, director, officer, employee, or agent of any such
party or any of its Affiliates, shall have any liability or further obligation
to any other party hereto or any of its Affiliates, nor to any shareholder,
member, partner, director, officer, employee, or agent of such other party or
any of its Affiliates pursuant to this Agreement, except (a) that the provisions
of Sections 3.4.2, 12.2, 13.2, and 13.3 (and associated defined terms) shall
survive any such termination and not be extinguished thereby, provided that the
provisions of Section 3.4.2 shall terminate on the later of the second
anniversary of such termination or the date the Confidential Information loses
its status as a trade secret or no longer qualify as confidential under
applicable Law; and (b) any party hereto nevertheless shall be entitled to seek
any remedy to which it may be entitled at law or in equity for the violation or
breach by the other party hereto of any agreement, covenant, indemnity,
representation or warranty contained in this Agreement that occurs prior to the
termination.
13. GENERAL PROVISIONS
          13.1. Notices
     All notices, demands and requests hereunder by any party hereto to the
other party hereto shall be in writing, and shall be delivered by hand,
nationally recognized overnight courier, facsimile, or registered or certified
mail, return receipt requested, first class postage prepaid, addressed as
follows:
13.1.1. If to Seller:
Richard M. Osborne
8500 Station St., Suite 113
Mentor, OH 44060
Facsimile No. (440) 255-8645

48



--------------------------------------------------------------------------------



 



and copies to legal counsel to Purchaser:
Dworken & Bernstein Co., LPA
60 South Park Place
Painesville, OH 44077
Attn: Melvyn E. Resnick and Jodi Littman Tomaszewski
Facsimile No.: (440) 352-3469
13.1.2. If to Purchaser:
Energy West Incorporated
P.O. Box 2229
Great Falls, MT 59403
Attn: Kevin J. Degenstein, President and Chief Operating Officer
Facsimile No.: (406) 791-7560
and copies to legal counsel to Purchaser:
Kohrman, Jackson & Krantz., PLL
1375 E. Ninth Street
One Cleveland Center
Twentieth Floor
Cleveland, Ohio 44114
Attn: Marc Krantz
Facsimile No.: (216) 621-6536
and
McCarthy, Lebit, Crystal & Liffman Co., L.P.A.
101 West Prospect Avenue, Suite 1800
Cleveland, Ohio 44115-1088
Attn: Kenneth B. Liffman
Facsimile No. (216) 696-1210
               13.1.3. If delivered by hand or nationally recognized overnight
courier, the day on which a notice, demand or request is delivered shall be the
date on which such delivery is made, if delivered by facsimile, the day upon
which sender receives from its facsimile machine the correct answerback of the
addressee and confirmation of uninterrupted transmission by a transmission
report or the recipient confirming by telephone to the sender that the recipient
has received the facsimile message shall be the date on which such delivery is
made (provided a hard copy of such transmission is dispatched by first class
mail within 48 hours), and, if delivered by mail, the day on which such notice,
demand or request is received shall be the date of delivery; provided that a
notice given in accordance with this Section 13.1 but received on any day other
than a Business Day or after business hours in the place of receipt, will be
deemed to be received on the next Business Day in that place.

49



--------------------------------------------------------------------------------



 



               13.1.4. Any party hereto may change its address or facsimile
number specified for notices herein by designating a new address or facsimile
number for notices by notice to the other party in accordance with this
Section 13.1.
          13.2. Brokers
                    13.2.1. Purchaser represents and warrants to Seller that no
investment banker, broker or finder has acted for Purchaser in connection with
this Agreement or the transactions. Purchaser hereby agrees to indemnify and
hold harmless Seller, the Companies, and Subsidiaries and their respective
Affiliates against any fee, loss or expense arising out of any claim by any
investment banker, broker or finder employed or alleged to have been employed by
Purchaser or any of its Affiliates in connection with this Agreement or the
transactions contemplated herein.
                    13.2.2. Seller represents and warrants to Purchaser that no
investment banker, broker or finder has acted for Seller, the Companies, or
Subsidiaries or any of their Affiliates in connection with this Agreement or the
transactions contemplated herein. Seller hereby agrees to indemnify and hold
harmless Purchaser, any Affiliate of Purchaser, and, after the Closing, the
Companies, and Subsidiaries against any fee, loss or expense arising out of any
claim by any investment banker, broker or finder employed or alleged to have
been employed by Seller, the Companies, Subsidiaries or any of their Affiliates
in connection with this Agreement or the transactions contemplated herein.
          13.3. Expenses
     All expenses incurred by a party hereto in connection with or related to
the authorization, preparation, negotiation and execution of this Agreement and
the Closing of the transactions contemplated hereby, including all fees and
expenses of agents, representatives, legal counsel, accountants and other
technical consultants employed by such party, shall be borne solely and entirely
by the party that has incurred the same (except as otherwise expressly provided
herein), and provided that all expenses incurred by Seller shall be paid by
Seller, as opposed to the Companies or Subsidiaries.
          13.4. Further Assurances
     Each party covenants that at any time, and from time to time, after the
Closing, it will execute such additional instruments and take such actions as
may be reasonably requested by the other party to confirm or perfect or
otherwise to carry out the intent and purposes of this Agreement.
          13.5. Attribution of Knowledge
     With respect to any representation or warranty set forth in this Agreement
or any other agreements, certificates or instruments delivered pursuant hereto
that is expressly qualified by: (a) the phrase “to the knowledge of Seller” or
“to the best knowledge of Seller” and variations thereof when used with respect
to Seller shall refer to matters actually known, and not constructively known,
to any of the individuals listed on Schedule 13.5(a); and (b) the phrase “to the
knowledge of Purchaser” or “to the best knowledge of Purchaser” and variations
thereof

50



--------------------------------------------------------------------------------



 



when used with respect to Purchaser shall refer only to matters actually known,
and not constructively known, to any of the individuals listed on
Schedule 13.5(b). Without limiting the foregoing, a matter shall be deemed to be
“actually known” by an individual listed on Schedule 13.5 if such individual has
received written notice of such matter.
          13.6. Waiver
     Any failure on the part of any party hereto to comply with any of its
obligations, agreements or conditions hereunder may be waived in writing by the
other party to whom such compliance is owed. No waiver of any provision of this
Agreement shall be deemed, or shall constitute, a waiver of any other provision,
whether or not similar, nor shall any waiver constitute a continuing waiver.
          13.7. Assignment; Binding Effect; No Third-Party Beneficiaries
     Neither this Agreement nor any of the rights, interests or obligations
under this Agreement may be assigned or delegated, in whole or in part, by
operation of law or otherwise by any party hereto without the prior written
consent of the other party hereto, and any such assignment without such prior
written consent shall be null and void, except that Purchaser may assign this
contract to its parent company without Sellers’ consent, but in such case
Purchaser shall provide Seller with written notice of such assignment. Subject
to the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, the parties hereto and their respective
successors and permitted assigns. No provision of this Agreement or any
agreement referenced herein shall create a third-party beneficiary relationship
or otherwise confer any benefit, entitlement or right upon any Person other than
the parties to this Agreement or such referenced agreement, as the case may be,
except for Sections 11.2 and 11.3, which are intended to benefit and be
enforceable by any of the Purchaser Indemnitees or the Seller Indemnitees,
respectively.
          13.8. Headings
     The section and other headings in this Agreement are inserted solely as a
matter of convenience and for reference, and are not a part of this Agreement.
References to any “Section” herein (such as “Section 5”) shall be construed to
include a reference to all subsections thereunder (i.e., 5.1, 5.1.1, 5.1.2, ...
5.5, 5.6 ... etc).
          13.9. Entire Agreement
     This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter herein and supersedes and cancels any prior
agreements, representations, warranties, or communications, whether oral or
written, between the parties hereto relating to the transactions contemplated
hereby or the subject matter herein.
          13.10. Modifications
     Neither this Agreement nor any provision hereof may be modified, amended,
changed, waived, discharged or terminated orally, but only by an agreement in
writing signed by the party

51



--------------------------------------------------------------------------------



 



against whom or which the enforcement of such modification, amendment, change,
waiver, discharge or termination is sought.
          13.11. Governing Law
     This Agreement shall be governed by and construed in accordance with the
laws of the State of Ohio, without regards to the principles of conflicts of
laws thereof.
          13.12. Severability
     The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. If any provision of this
Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision,
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.
          13.13. Counterparts
     This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Execution by facsimile signature shall be deemed to be, and
shall have the same effect as, execution by original signature.
          13.14. Exhibits and Schedules Incorporated
     All Exhibits and Schedules attached hereto are incorporated herein by
reference. The section numbers in the Schedules correspond to the section
numbers in this Agreement; provided, however, that any information disclosed in
the Schedules under any section number shall be deemed to be disclosed and
incorporated in any other section of this Agreement where such disclosure is
made with such specificity, or in such a context, that it is reasonably apparent
that such disclosure is applicable to such other section numbers. Prior to the
Closing Date, Seller shall supplement or amend the Schedules with respect to any
matter relating to the subject matter thereof hereafter arising which, if
existing or occurring at the date of this Agreement, would have been required to
be set forth or described in the Schedules. No supplement or amendment of any
Schedule made pursuant to this Section 13.14 shall be deemed to cure any breach
of, or expand or limit the scope of, or otherwise modify or affect any
representations or warranty made in this Agreement unless the parties agree
thereto in writing unless the omitted item is an obligation, liability or other
matter which occurred or was incurred by the Companies or the Subsidiaries in
the Ordinary Course of Business.
          13.15. Joint Preparation
     The parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be

52



--------------------------------------------------------------------------------



 



construed as if drafted jointly by the parties and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.
          13.16. Performance by Affiliates
     Any obligation of any party hereto owed to any other party hereto under
this Agreement, which obligation is performed, satisfied or fulfilled by an
Affiliate of such party, shall be deemed to have been performed, satisfied or
fulfilled by such party.
          13.17. Consent to Jurisdiction; Waivers of Trial by Jury
     Each party irrevocably agrees that any legal action or proceeding arising
out of or relating to this Agreement or for recognition and enforcement of any
judgment in respect hereof or thereof brought by another party hereto or its
successors or assigns may be brought and determined in the United States
District Court, Northern District of Ohio and each party hereby irrevocably
submits with regard to any action or proceeding for itself and in respect to its
property, generally and unconditionally, to the nonexclusive jurisdiction of the
aforesaid courts. Each party hereto hereby irrevocably waives, and agrees not to
assert, by way of motion, as a defense, counterclaim or otherwise, in any action
or proceeding with respect to this Agreement, (a) any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason
other than the failure to lawfully serve process, (b) that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise), and (c) to the fullest extent permitted by applicable law, that
(i) the suit, action or proceeding in any such court is brought in an
inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper and (iii) this Agreement, or the subject matter hereof or thereof, may
not be enforced in or by such courts. Each party hereto further agrees that
service of any process, summons, notice or document by U.S. registered mail to
such party’s respective address set forth in Section 13 shall be effective
service of process for any action, suit or proceeding with respect to any
matters to which it has submitted to jurisdiction in this Section 13.17. EACH
PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY ACTION,
SUIT OR PROCEEDING RELATING TO A DISPUTE AND FOR ANY COUNTERCLAIM WITH RESPECT
THERETO.
          13.18. Shareholder Obligations
     Each party irrevocably agrees that Howell, Rigo, Whelan and Smith shall
have no liability under this Agreement in regard to any breach of a
representation or warranty or covenant. Where in this Agreement provision is
made for an action to be taken or not taken by Seller, RMO shall cause Seller to
take or not take such action, as the case may be.
[Signatures On The Following Page]

53



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each party hereto has caused this Stock Purchase
Agreement to be executed on its behalf, all as of the day and year first above
written.

            Seller:
      /s/ Richard M. Osborne, Trustee       Richard M. Osborne, Trustee
      Dated: September 12, 2008              /s/ Rebecca Howell       Rebecca
Howell     
Dated: September 12, 2008              /s/ Stephen G. Rigo       Stephen G.
Rigo     
Dated: September 12, 2008              /s/ Marty Whelan       Marty Whelan     
Dated: September 12, 2008              /s/ Thomas J. Smith       Thomas J.
Smith     
Dated: September 12, 2008        Purchaser:


ENERGY WEST INCORPORATED
      By:   /s/ James W. Garrett       James W. Garrett, Vice President of
Business      Development

Dated: September 12, 2008     

54



--------------------------------------------------------------------------------



 



EXHIBIT A
to
Stock Purchase Agreement
Form of Seller’s Closing Certificate

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
to
Stock Purchase Agreement
Form of Purchaser’s Closing Certificate

B-1